Exhibit 10.2

PST Document GTC 8-11

PIPEFUND™

Standard Transaction Document

General Terms and Conditions

 

 

This PipeFund Services Organization Standard Transaction Document (PST Document)
is intended to facilitate expediency and consistency in transactions involving a
private investment in a public company’s equity and/or equity-linked securities
(PIPE). Parties to any PIPE transaction should consult with their legal counsel
and any other advisers they deem appropriate prior to using this PST Document or
engaging in any such transaction. PipeFund Services Organization, LLC (PSO) is
not providing any legal advice or opinion in connection with this PST Document
or its use in a particular PIPE transaction, disclaims any warranty, express or
implied, concerning the use or license of this PST Document for any particular
PIPE transaction, and shall not have any liability arising out of the use or
inability to use this PST Document. This PST Document is the copyrighted
property of RPITL, LLC and may not be reproduced, distributed or used (including
any incorporation by reference) in any form without a valid license, and any
unauthorized use is strictly prohibited. More information concerning the license
or permitted use of this PST Document may be obtained at www.pipefund.com.

 

 

 

ARTICLE I

INCORPORATION BY REFERENCE AND DEFINITIONS

1.1 Incorporation by Reference. This document shall be known as PipeFund
Services Organization Standard Transaction Document (“PST Document”) GTC 8-10
(General Terms and Conditions), which is available and accessible at
www.pipefund.com. Any Transaction Document which incorporates by reference any
PipeFund Services Organization Standard Transaction Document (PST Document)
shall be deemed to include all the terms, conditions and provisions of such PST
Document as if stated directly in such Transaction Document; provided, however,
that to the extent any of the terms, conditions or provisions of such
Transaction Document (without such incorporation) contradict or conflict with
any terms, conditions or provisions of such PST Document, such Transaction
Document shall control.

1.2 Defined Terms. Each initially capitalized term used herein or in any other
Transaction Document (including any PST Document incorporated by reference
therein) and not otherwise defined herein or in such other Transaction Document
shall have the meaning ascribed thereto in PST Document DEF 8-10, which is
incorporated by reference herein and which is available and accessible at
www.pipefund.com.

ARTICLE II

CLOSING

2.1 Agreement to Purchase and Sell at Closing.

 

(a)

Purchase and Sale. On the Closing Date, upon the terms and subject to the
conditions set forth in the Securities Purchase Agreement, the Company agrees to
issue and sell, and each Purchaser agrees to purchase, severally and not
jointly, in consideration for payment by such

 

Purchaser of its Subscription Amount, such amount of Securities equal to:

 

  (i)

[Intentionally Omitted];

 

  (ii)

Notes. If Notes are being purchased under the Securities Purchase Agreement,
such original principal amount of Notes as is equal to 100% (or such other
percentage as may be set forth in the Securities Purchase Agreement) of such
Subscription Amount;

 

  (iii)

[Intentionally Omitted];

 

  (iv)

Warrants. If Warrants to purchase Common Stock are being purchased under the
Securities Purchase Agreement, Warrants entitling such Purchaser to purchase
such number of Warrant Shares as is determined by multiplying the Warrant
Coverage Percentage by (a) the number of Shares issued to such Purchaser under
the Securities Purchase Agreement and/or (b) the number of Conversion Shares
issuable upon full conversion or exchange of the Notes and/or Preferred Shares
issued to such Purchaser as of the Closing (without regard to any Beneficial
Ownership Limitation or Maximum Share Issuance and assuming all of such Notes
and/or Preferred Shares are currently convertible or exchangeable even if not
then so convertible or exchangeable) (the Securities Purchase Agreement may
provide for multiple forms of Warrants each with its own Warrant Coverage
Percentage); and

 

  (v)

[Intentionally Omitted].

 

(b)

Closing(s). Each Closing shall occur on such date and at such time as mutually
agreed by the Parties. The initial

 

 

 

© 2008-2011 RPITL, LLC

  Page | 1



--------------------------------------------------------------------------------

 

(or sole) Closing shall occur on or prior to the Securities Purchase Agreement
Termination Date. After such initial Closing, the Company may sell additional
Securities in one or more additional Closings until the earlier of (i) the
Offering Termination Date, and (ii) the date on which the aggregate of all
Subscription Amounts equals the Maximum Aggregate Investment Amount. Each
Closing shall be subject to this Article II with respect to such Purchaser(s)
consummating the purchase and sale of Securities at such Closing. Each Closing
shall be deemed to occur at the offices of the Documents Escrow Agent or at such
other location as the Parties to such Closing shall mutually agree. In the event
any Purchaser becomes a Party to the Securities Purchase Agreement after the
date of execution by the initial Purchaser(s) thereto, on the one hand, and the
Company, on the other hand, whether before or after the initial Closing, such
Purchaser and the Company shall be deemed to have executed the Securities
Purchase Agreement with respect to such Purchaser as of the date of such initial
execution, and all schedules and exhibits thereto shall automatically and
appropriately be updated to reflect such subsequent Purchaser as a Party
thereto.

2.2 Escrow. [Intentionally Omitted].

2.3 Closing Conditions.

 

(a)

Conditions Precedent to Obligation of Purchaser(s) to Purchase. The obligation
of each Purchaser to purchase the Securities from the Company at the Closing
shall be subject to the satisfaction, at or prior to the Closing, of each of the
following conditions, provided that these conditions are for such Purchaser’s
sole benefit and may be waived by such Purchaser (as to itself only) at any time
in its sole discretion by providing the Company with prior written notice
thereof:

 

  (i)

Representations and Warranties. The representations and warranties of the
Company set forth in the Securities Purchase Agreement and other Transaction
Documents (including without limitation the representations and warranties of
the Company set forth in Article III below) shall be true and correct in all
respects as of the date of the Securities Purchase Agreement and as of and as
though made on the Closing Date, except that (A) for those representations and
warranties not qualified as to materiality or a Material Adverse Effect, such
representations and warranties shall be true and correct in all material
respects, and (B) to the extent that any such representation or warranty speaks
as of a specific earlier date, such representation or warranty shall be true and
correct in all respects (or all material respects if such representation or
warranty is not qualified as to materiality or a Material Adverse Effect) as of
such earlier date.

  (ii)

Covenants. The Company shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the Closing.

 

  (iii)

Consents and Filings. The Company shall have (A) obtained any and all
governmental, regulatory and/or third party consents, permits, approvals,
licenses, authorizations, registrations and waivers, and (B) made all filings
under all applicable federal, state and foreign securities laws, in each case as
necessary for the consummation of the purchase and sale of the Securities and
the Transactions, to the extent such consents, permits, approvals,
registrations, waivers and filings must be made on or prior to the Closing Date,
all of which shall be in full force and effect.

 

  (iv)

No Injunction. No statute, rule, regulation, judgment, writ, order, award,
decree, ruling or injunction shall have been enacted, entered, promulgated,
issued or endorsed by, and no Action shall have been instituted by, any court,
arbitrator, tribunal or governmental agency, authority or official of competent
jurisdiction that prohibits, enjoins, prevents, alters or materially delays the
consummation of the Transactions or materially and adversely affects or
potentially materially and adversely affects the business or operations of the
Company.

 

  (v)

No Adverse Changes. Since the date of execution of the Securities Purchase
Agreement, no event or series of events shall have occurred that has had, or
would reasonably be expected to have or result in, a Material Adverse Effect.

 

  (vi)

No Suspension of Trading or Adverse Markets. Since the date of execution of the
Securities Purchase Agreement (A) trading in and/or quotation of the Common
Stock on the Principal Market shall not have been suspended by the Commission or
the Principal Market (except for any suspension of trading of limited duration
agreed to by the Company, which suspension shall be terminated prior to the
Closing), (B) trading generally shall not have been suspended or materially
limited, nor shall minimum or maximum prices or a maximum range for prices have
been established, in or on securities traded on any Eligible Market by the
Commission, any such Eligible Market or by another regulatory body or
governmental authority having jurisdiction, (C) no general moratorium on
commercial banking activities in excess of one Trading Day shall have been
declared by either federal or New York state authorities nor shall any material
disruption in excess of one Trading Day have occurred in

 

 

 

© 2008-2011 RPITL, LLC

  Page | 2



--------------------------------------------------------------------------------

 

commercial banking or securities settlement or clearance services in the United
States, and (D) there shall not have occurred (1) any material outbreak or
escalation of hostilities or acts of terrorism involving the United States or
any declaration by the United States of a national emergency or war, or (2) any
other national or international calamity or crisis of such magnitude to cause,
or would reasonably be expected to cause, a material adverse effect on financial
markets in general, or any material adverse change in general economic,
political or financial conditions or financial markets in the United States or
elsewhere, if the effect of any such event specified in this clause (D), in the
reasonable judgment of such Purchaser, makes it impracticable or inadvisable to
proceed with the completion of the sale of and payment for the Securities on the
Closing Date on the terms and in the manner contemplated by the Securities
Purchase Agreement.

 

  (vii)

Minimum and/or Maximum Investment Amounts. The aggregate Subscription Amount for
all Purchasers at the Closing, together with the aggregate Subscription Amount
for all Purchasers at any and all Closings occurring prior to such Closing,
shall at least be equal to the Minimum Aggregate Investment Amount, if any, but
shall not exceed the Maximum Aggregate Investment Amount, if any.

 

  (viii)

Closing Deliverables. The Company shall have delivered or caused to be delivered
to such Purchaser, or to the Documents Escrow Agent on behalf of such Purchaser
effective upon the Closing, the following (collectively, “Company Closing
Documents”):

 

  (A)

Securities.

 

  (1)

[Intentionally Omitted]; and

 

  (2)

One or more original Notes, registered in the name of such Purchaser and in such
denominations as may be indicated by such Purchaser in writing to the Company,
in the aggregate original principal amount of Notes purchased by such Purchaser
pursuant to the Securities Purchase Agreement; and

 

  (3)

One or more original Warrants, registered in the name of such Purchaser and in
such denominations as may be indicated by such Purchaser in writing to the
Company, purchased by such Purchaser pursuant to the Securities Purchase
Agreement entitling such Purchaser to purchase in the

 

aggregate such number of Warrant Shares as is determined in accordance with
Section 2.1(a)(iv) above or as otherwise indicated in the Securities Purchase
Agreement; and

 

  (4)

[Intentionally Omitted];

provided, however, that in lieu of delivering any original Note or Warrant or
certificate for Preferred Shares on the Closing Date as contemplated in this
Section 2.3(a)(viii)(A), a true copy of the face page and executed signature
page of such Note, Warrant or certificate may be delivered by facsimile or
e-mail, provided that such Note, Warrant or certificate shall be delivered as
soon as practicable following, but no later than, five (5) Business Days
following the Closing Date (which delivery of original securities shall be a
condition subsequent to the occurrence of the Closing);

 

  (B)

Legal Opinion. One or more opinion letters dated as of the Closing Date,
addressed and delivered to such Purchaser by the Company’s independent legal
counsel(s) reasonably acceptable to such Purchaser, covering such matters that
are customarily given by issuer counsel to investors in PIPE Transactions, which
opinion letters shall be in form, substance and scope reasonably acceptable to
such Purchaser or substantially as set forth as an exhibit to the Securities
Purchase Agreement (“Legal Opinion”);

 

  (C)

Officer’s Certificate. A certificate dated as of the Closing Date, executed and
delivered by the President, Chief Executive Officer or Chief Financial Officer
of the Company to such Purchaser, certifying that the conditions specified in
clause (i) and (ii) of this Section 2.3(a) have been satisfied;

 

  (D)

Secretary’s Certificate. A certificate dated as of the Closing Date, executed
and delivered by the Secretary of the Company, and by the Secretary of each
Subsidiary executing a Transaction Document, to such Purchaser, certifying as to
(1) the incumbency and specimen signature of each officer of the Company and
each Subsidiary executing the Transaction Documents on behalf of the Company and
such Subsidiary, (2) the true, correct and complete nature of the Company’s and
such Subsidiary’s current Certificate of Incorporation and By-laws, and (3) the
true, correct and complete nature of resolutions duly adopted by the Company’s

 

 

 

© 2008-2011 RPITL, LLC

  Page | 3



--------------------------------------------------------------------------------

 

and such Subsidiary’s Board of Directors authorizing the execution and delivery
of the Transaction Documents and consummation of the Transactions on behalf of
the Company and such Subsidiary, including without limitation the Company’s
issuance of the Securities;

 

  (E)

Good Standing. Certificate(s) evidencing (1) the incorporation or organization
and good standing of the Company in the jurisdiction of its incorporation or
organization, and (2) the good standing of the Company in each jurisdiction
where it is qualified to do business, in each case dated as of a date within ten
(10) Business Days prior to the initial (or sole) Closing Date;

 

  (F)

[Intentionally Omitted];

 

  (G)

[Intentionally Omitted]; and

 

  (H)

Other Documents. Such other agreements and/or documents as may be required to be
executed and/or delivered on or prior to Closing pursuant to the Securities
Purchase Agreement or as reasonably requested by such Purchaser, in each case
duly executed and delivered by the applicable Person(s) who are party thereto.

 

(b)

Conditions Precedent to Obligation of Company to Sell. The obligation of the
Company to sell and issue the Securities to a Purchaser at the Closing shall be
subject to the satisfaction, at or prior to the Closing, of each of the
following conditions, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion by
providing such Purchaser with prior written notice thereof:

 

  (i)

Representations and Warranties. The representations and warranties of such
Purchaser set forth in the Securities Purchase Agreement and other Transaction
Documents (including without limitation the representations and warranties of
such Purchaser set forth in Article III below) shall be true and correct in all
respects as of the date of the Securities Purchase Agreement and as of and as
though made on the Closing Date, except that (A) for those representations and
warranties not qualified as to materiality, such representations and warranties
shall be true and correct in all material respects, and (B) to the extent that
any such representation or warranty speaks as of a specific earlier date, such
representation or warranty shall be true and correct in all respects (or all
material respects if such representation or warranty is not qualified as to
materiality) as of such earlier date.

  (ii)

Covenants. Such Purchaser shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing.

 

  (iii)

No Injunction. No statute, rule, regulation, judgment, writ, order, award,
decree, ruling or injunction shall have been enacted, entered, promulgated,
issued or endorsed by, and no Action shall have been instituted by, any court,
arbitrator, tribunal or governmental agency, authority or official of competent
jurisdiction that prohibits, enjoins, prevents, alters or materially delays the
consummation of the Transactions.

 

  (iv)

Closing Deliverables. Such Purchaser shall have delivered or caused to be
delivered, effective upon the Closing, the following to the Company or to the
Funds Escrow Agent or Documents Escrow Agent (as the case may be) on behalf of
the Company:

 

  (A)

Subscription Amount. Such Purchaser’s Subscription Amount paid in United States
dollars, in immediately available funds, via wire transfer or certified (or
cashier’s) check, to the Escrow Account (or if there is no Escrow Agreement,
such account designated by the Company in writing for such purpose); and

 

  (B)

Other Documents. Such other agreements and/or documents, duly executed by such
Purchaser, as may be required to be executed and delivered by such Purchaser on
or prior to Closing pursuant to the Securities Purchase Agreement (“Purchaser
Closing Documents”) to the Documents Escrow Agent (or if there is no Documents
Escrow Agreement, the Company).

2.4 Termination. In the event that the Closing shall not have occurred with
respect to any Purchaser on or before 5:00 PM Eastern (New York) time on the
Securities Purchase Agreement Termination Date, the Securities Purchase
Agreement may be terminated by such Purchaser or the Company, with respect to
such Purchaser’s obligations under the Securities Purchase Agreement only and
without any effect whatsoever on the obligations between the Company and any
other Purchaser (except to the extent any such termination may affect the
Minimum Aggregate Investment Amount, if any), by written notice to the other
Party, provided that such terminating Party has not breached the Securities
Purchase Agreement. Any Purchaser, on behalf of itself only, shall have the
right to terminate this Agreement by giving written notice to the Company at any
time on or prior to the Closing Date, without liability on the part of such
Purchaser to the Company, if prior to delivery and payment for the Securities
any of the events

 

 

 

© 2008-2011 RPITL, LLC

  Page | 4



--------------------------------------------------------------------------------

described in clauses (v) or (vi) of Sections 2.3(a) above have occurred.
Notwithstanding anything contained herein, any termination pursuant to this
Section 2.4 shall not affect (a) any Party’s right to seek and obtain damages
for any breach by the other Party of the Securities Purchase Agreement (or
alternatively seek specific performance), or (b) the Company’s obligation to pay
any and all expenses it is required to pay under the Securities Purchase
Agreement or other agreement(s) between the Parties and to indemnify the
applicable Indemnified Purchaser Party thereto.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Mutual Representations and Warranties. Each of the Company and each
Purchaser, severally and not jointly, hereby represents and warrants as to
itself only, as of the date of execution of the Securities Purchase Agreement
and as of the Closing Date, that:

 

(a)

Organization and Existence; Authority/Capacity. Such Party, if an entity, is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization with full right, power and
authority to enter into the Transaction Documents to which it is a party and to
consummate the Transactions and otherwise to carry out, perform and discharge
its obligations under such Transaction Documents. Such Party, if a natural
person, has the legal capacity to enter into the Transaction Documents to which
such Party is a party.

 

(b)

Execution and Validity. The execution, delivery and performance by such Party of
the Transaction Documents to which such Party is a party, and the consummation
by such Party of the Transactions, have been duly authorized by all necessary
corporate, partnership or similar action on the part of such Party and no
further action is required by such Party in connection therewith. Each
Transaction Document to which such Party is a party (i) has been, or upon
delivery will have been, duly executed and delivered by such Party (unless such
Party is a Purchaser and is not required to execute such Transaction Document,
such as any Note, Certificate of Designation or Security Document), and
(ii) assuming the valid execution and delivery of such Transaction Document by
the other Party(ies) thereto (unless such other Party is a Purchaser and is not
required to execute such Transaction Document, such as any Note, Certificate of
Designation or Security Document), will constitute the valid and legally binding
obligation of such Party, enforceable against such Party in accordance with its
terms, except to the extent limited by (A) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or transfer, and other similar
laws of general application affecting enforcement of creditors’ rights
generally, (B) laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and general principles of equity
relating to enforceability

 

(regardless of whether considered in a proceeding at law or in equity), or
(C) indemnification and contribution provisions which are void as against public
policy.

 

(c)

No Conflicts. The execution, delivery and performance of the Transaction
Documents by such Party, and the consummation by such Party of the Transactions,
do not and will not (i) conflict with or violate any provision of such Party’s
(or any of its Subsidiaries’) Organizational Documents, (ii) conflict with,
result in a breach of or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of such Party or any of its
subsidiaries pursuant to, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument to which
such Party (or any of its Subsidiaries) is a party or by which any property or
asset of such Party (or any of its Subsidiaries) is bound or affected, except to
the extent such conflict, breach, default, Lien or right would not reasonably be
expected to result in a Material Adverse Effect or a material adverse effect on
such Party, or (iii) result in a violation of any constitution, statute, law,
rule, regulation, order, judgment, injunction, decree, ruling, charge or other
restriction of any court or governmental authority to which such Party (or any
of its Subsidiaries) is subject (including without limitation federal, state and
foreign securities laws and regulations) or by which any material property or
asset of such Party (or any of its Subsidiaries) is bound or affected, except to
the extent such violation would not reasonably be expected to result in a
Material Adverse Effect or a material adverse effect on such Party.

3.2 Purchaser Representations and Warranties. Each Purchaser, severally and not
jointly, hereby represents and warrants as to itself only, as of the date of
execution of the Securities Purchase Agreement and as of the Closing Date, that,
except as otherwise disclosed by such Purchaser in writing to the Company:

 

(a)

Company Information. Such Purchaser, its representatives and its advisors
(i) have been furnished with all materials relating to the business, finances
and operations of the Company and its Subsidiaries that have been requested by
such Purchaser and, to its knowledge, all materials relating to the offer and
sale of the Securities, and (ii) have been afforded the opportunity to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the Offering. Neither such inquiries
nor any other due diligence investigations conducted by such Purchaser, its
representatives or its advisors shall modify, amend or affect such Purchaser’s
right to rely on the truth, accuracy and completeness of the Company’s
representations and warranties contained in the Transaction Documents. Such
Purchaser has sought such accounting, legal, tax and investment advice as it has

 

 

 

© 2008-2011 RPITL, LLC

  Page | 5



--------------------------------------------------------------------------------

 

considered necessary to make an informed decision with respect to its
acquisition of the Securities and understands that the Company is not providing
any accounting, legal, tax or investment advice.

 

(b)

Experience of Purchaser; Risks of Purchase. Such Purchaser, either alone or
together with its purchaser representative(s) (as defined in Rule 501 of
Regulation D, as amended, under the Securities Act), has such knowledge and
experience in financial and business matters that such Purchaser is capable of
evaluating the merits and risks of the purchase of the Securities, and such
Purchaser understands that its purchase of the Securities involves a high degree
of risk. Such Purchaser (i) has so evaluated the merits and risks of such
purchase, (ii) is able to bear the economic risk of such purchase, (iii) is able
to hold the Securities for an indefinite period of time, and (iv) at the present
time, can afford a complete loss of its purchase of the Securities.

 

(c)

Purchaser Status. Such Purchaser was, is and will be an “accredited investor” as
defined in Rule 501 of Regulation D, as amended, under the Securities Act (i) as
of the time such Purchaser was offered the Securities, (ii) upon execution of
the Securities Purchase Agreement, (iii) upon Closing, and (iv) on each date on
which it converts, exercises, exchanges or otherwise receives Underlying Shares
pursuant to any Securities. Such Purchaser is not, and is not required to be,
registered as a broker-dealer under Section 15 of the Exchange Act.

 

(d)

Investment Intent. Such Purchaser is purchasing the Securities, and any
Underlying Shares it may purchase or acquire, for its own account and not with a
view to, or for offer or resale in connection with, the public sale or
distribution thereof in violation of the Securities Act or any applicable state
or foreign securities laws and has no direct or indirect arrangement or
understandings with any other Person to distribute such Securities or Underlying
Shares in violation of the Securities Act or such state or foreign securities
laws; provided, however, that by making the foregoing representation and
warranty, such Purchaser does not agree to hold any of the Securities or any
Underlying Shares for any minimum length of time or other specific term and
reserves the right to dispose of the Securities and Underlying Shares at any
time in accordance with the Securities Act and any applicable state or foreign
securities laws applicable to such disposition (except as may otherwise be
specifically set forth in any Transaction Document to which such Purchaser is a
party). Such Purchaser is acquiring the Securities in the ordinary course of its
business.

 

(e)

General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any

 

seminar or any other general solicitation or general advertisement.

 

(f)

Brokers and Finders. Such Purchaser has not engaged a placement agent or broker
in connection with the transactions contemplated hereby, and to such Purchaser’s
knowledge, such Purchaser has taken no action which would give rise to any claim
by any Person for any commissions, broker’s fee, finder’s fee or similar fee
payable by the Company to any Person in connection with or resulting from the
Securities Purchase Agreement or the Transactions, except for the Placement Fee.

 

(g)

Short Sales and Confidentiality Prior to Disclosure of Transactions. Other than
the Transactions, such Purchaser has not, nor has any Person acting on behalf of
or pursuant to any understanding with such Purchaser, directly or indirectly
executed any acquisition or disposition, including Short Sales (whether or not
against the box), of any securities of the Company since such Purchaser first
received a term sheet (written or oral) from the Company, any Placement Agent or
any other Person setting forth the material terms of the Transactions or was
first contacted by any Placement Agent or the Company with respect to the
Transactions, including without limitation establishing any “put equivalent
position” (as defined in Rule 16a-1(h) under the Exchange Act) with respect to
the Common Stock or granting any right (including without limitation any put or
call option) with respect to the Common Stock or with respect to any security
that includes, relates to or derives any significant part of its value from, the
Common Stock, whether or not to directly or indirectly hedge such Purchaser’s
position in the Securities, provided that if the material terms of the
Transactions have been publicly disclosed such Purchaser may have purchased or
sold securities of the Company a reasonable time after such disclosure.
Notwithstanding the foregoing, if such Purchaser is a multi-managed investment
vehicle whereby separate portfolio managers manage separate portions of such
Purchaser’s assets and the portfolio managers have no direct knowledge of the
investment decisions made by the portfolio managers managing other portions of
such Purchaser’s assets, the representation set forth above shall only apply
with respect to the portion of assets managed by the portfolio manager that made
the decision to purchase the Securities under the Securities Purchase Agreement.
Other than to other Persons party to the Securities Purchase Agreement or to
such Purchaser’s representatives and advisors, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with the
Transactions (including the existence and terms of the Transactions) to the
extent such disclosures constituted material non-public information of the
Company.

3.3 Purchaser Acknowledgments. Each Purchaser, severally and not jointly, hereby
acknowledges and understands, as to itself only, as of the date of execution of
the

 

 

 

© 2008-2011 RPITL, LLC

  Page | 6



--------------------------------------------------------------------------------

Securities Purchase Agreement and as of the Closing Date, that:

 

(a)

Reliance on Exemptions. The Securities are being offered and sold to such
Purchaser in reliance on specific exemptions from the registration requirements
of the United States federal and state securities laws, and the Company is
relying in part upon the truth and accuracy of, and such Purchaser’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities.

 

(b)

No Governmental Review. No United States federal or state agency or any other
government or governmental agency or authority has (i) reviewed, passed on or
made any recommendation or endorsement of the Offering, the Securities or the
fairness or suitability of the investment in or purchase of the Securities or
the terms of the Offering, or (ii) passed upon or endorsed the merits of the
Offering.

 

(c)

Restricted Securities. The Offering and Securities have not been registered
under the Securities Act or applicable state securities laws, and therefore the
Securities and any Underlying Shares constitute “restricted securities” as
defined in Rule 144 under the Securities Act and may be resold without
registration under the Securities Act only in certain limited circumstances.

3.4 Company Representations and Warranties. Except to the extent otherwise set
forth in the Disclosure Schedule or a Recent Report, the Company hereby makes
the following representations and warranties, as of the date of execution of the
Securities Purchase Agreement and as of the Closing Date, to each Purchaser:

 

(a)

Subsidiaries. Each Subsidiary of the Company is listed in an exhibit to the
Company’s most recent Annual Report. The Company directly or indirectly owns all
of the capital stock of each Subsidiary free and clear of any Liens, and all the
issued and outstanding shares of capital stock of each Subsidiary are validly
issued, fully paid, non-assessable and free of preemptive and similar rights.
Each Subsidiary is an entity duly incorporated or organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. The
Company or one of its Subsidiaries has the unrestricted right to vote, and
(subject to limitations imposed by applicable law) to receive dividends and
distributions on, all capital securities of its Subsidiaries.

 

(b)

Qualification. The Company has the corporate power and authority to own and use
its properties and assets and to

 

carry on its business as currently conducted. The Company and each of its
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other legal entity in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to result
in, individually or in the aggregate, a Material Adverse Effect.

 

(c)

Organizational Documents. The Company has furnished to each Purchaser true and
correct copies of the Company’s Certificate of Incorporation and the Company’s
By-Laws.

 

(d)

Filings, Consents and Approvals. The Company is not required to obtain any
approval, consent, waiver, authorization or order of, give any notice to, or
make any filing, qualification or registration with, any court or other federal,
state, local, foreign or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than (i) the filing of the Registration Statement
to the extent required under the Securities Purchase Agreement, (ii) the
application(s) to the Principal Market for the listing of any Shares and
Underlying Shares for trading thereon, and (iii) such filings as are required to
be made under applicable state and federal securities laws for exemption from
registration under such laws or to disclose the Transactions. No further
approval or authorization of any stockholder, the Board of Directors or others
is required for the issuance and sale of the Securities or any Underlying Shares
upon the conversion, exercise or exchange of or otherwise pursuant to any
Securities.

 

(e)

Issuance and Reservation of Securities. The Securities are duly authorized. Any
Shares, Preferred Shares and Underlying Shares, when issued and paid for in
accordance with the terms of Transaction Documents, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens. The Company
has reserved for issuance under the Securities Purchase Agreement and upon
conversion, exercise, exchange or otherwise pursuant to the Securities at least
such amount of shares of Common Stock as is equal to the Minimum Reserve from
its duly authorized capital stock.

 

(f)

Capitalization. The number of shares of Common Stock (and of each class thereof,
if more than one), and of each series and/or class of preferred stock, of the
Company authorized, issued and outstanding is as set forth in the Company’s Most
Recent Fiscal Report. All of the outstanding shares of capital stock of the
Company have been issued in compliance with all federal, state and foreign
securities laws, have been duly authorized and validly issued, and are fully
paid and non-assessable, and none were issued in violation of any preemptive
rights,

 

 

 

© 2008-2011 RPITL, LLC

  Page | 7



--------------------------------------------------------------------------------

 

rights or first refusal or similar rights to subscribe for or purchase or
acquire any securities of the Company. The Disclosure Schedule sets forth
(i) all outstanding options, warrants, calls, scrip, securities, rights and
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire from the Company, directly or
indirectly, any shares of capital stock of the Company, and (ii) all contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to directly or indirectly issue additional
shares of capital stock of the Company. No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the Transactions, which right has not been (or will not have
been) complied with or waived prior to the Closing, and the issuance and sale of
the Securities to the Purchasers and/or the sale or issuance of any Underlying
Shares directly or indirectly pursuant to the terms of the Transaction Documents
(including the Securities) will not (A) obligate the Company to issue shares of
Common Stock or other securities to any Person under any agreement, warrant or
otherwise, (B) directly or indirectly effectively cause an adjustment to the
then current conversion, exercise, exchange or reset price under any of the
Company’s outstanding securities or agreements, or (C) obligate the Company to
redeem or purchase, increase the interest rate or dividend yield on, or
otherwise adversely affect the terms of, any of the Company’s outstanding
securities. There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the Company’s knowledge, between or among any of the
Company’s stockholders. No Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company
(other than rights which have been waived in connection with the Transactions).

 

(g)

Public Filings. The Company has filed all reports, statements and documents
required to be filed by it under the Securities Act and the Exchange Act,
including without limitation pursuant to Section 13(a) or 15(d) of the Exchange
Act, for the two years immediately preceding the date of the Securities Purchase
Agreement on a timely basis or has received a valid extension of such filing
time and filed such extended filings prior to the expiration of any such
extension. Each report, statement and document filed by the Company with the
Commission under the Securities Act or the Exchange Act during the two years
immediately preceding the date of the Securities Purchase Agreement complied in
all material respects with the requirements of the Securities Act or Exchange
Act, as the case may be, and none contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, as of the date filed. No event or
circumstance

 

has occurred on or prior to the date of the Securities Purchase Agreement or the
Closing Date, as the case may be, which would require the Company to disclose
such event or circumstance in order to make the statements in the Recent
Reports, in light of the circumstances under which they were made, not
misleading but which has not been so disclosed.

 

(h)

Financial Statements. The financial statements of the Company and its
Subsidiaries, together with the related notes and schedules thereto, contained
or incorporated by reference in the Recent Reports, comply as to form and
substance in all material respects with applicable accounting requirements and
the rules and regulations of the Commission with respect thereto as in effect at
the time of filing. Such financial statements have been prepared in accordance
with GAAP (or IFRS if the Company is a foreign issuer), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP (or IFRS if the Company is a foreign issuer). Such financial statements
fairly present in all material respects the financial position of the Company
and its consolidated subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended (subject to
normal, immaterial, year-end audit adjustments for unaudited statements).

 

(i)

Undisclosed Liabilities. The Company and its Subsidiaries have no Liabilities
which are not disclosed in the Most Recent Fiscal Report, other than those
Liabilities incurred in the ordinary course of the Company’s or its
Subsidiaries’ respective businesses since the date of the financial statements
contained in the Most Recent Fiscal Report which Liabilities, individually or in
the aggregate, do not have, and could not reasonably be expected to result in, a
Material Adverse Effect.

 

(j)

Material Changes. Since the date of the latest audited financial statements
included within the most recent Annual Report:

 

  (i)

there has been and there exists no event, occurrence, circumstance, condition or
development (whether with or without notice or the passage of time or both)
that, individually or in the aggregate, has had or could reasonably be expected
to result in a Material Adverse Effect;

 

  (ii)

the Company and its Subsidiaries have not incurred any Liabilities (including
assumptions of debt and guarantees of the obligations of others) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practices, and (B) Liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP (or IFRS if the
Company is a

 

 

 

© 2008-2011 RPITL, LLC

  Page | 8



--------------------------------------------------------------------------------

 

foreign issuer) or required to be disclosed in filings made with the Commission;

 

  (iii)

the Company has not altered its method of accounting;

 

  (iv)

the Company and its Subsidiaries have not (A) declared or made any dividend or
distribution of cash or other property to its stockholders, (B) purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, (C) sold, assigned, transferred or licensed any assets (whether tangible
or intangible), or cancelled or waived any debt or claim, outside of the
ordinary course of business in any material amount, individually or in the
aggregate, or waived any right of significant value, (D) made capital
expenditures in any material amount, individually or in the aggregate,
(E) satisfied or discharged any Lien or paid any obligation of the Company,
except in the ordinary course of business, (F) incurred any Lien on any asset
(other than purchase money security interests or in connection with capital or
equipment leases), or (G) made any loans, advances or capital contributions to,
or investments in, any Person in any material amount;

 

  (v)

there have been no amendments to or changes in the Certificate of Incorporation
or Bylaws of the Company or its Subsidiaries (other than on account of the
filing of the Certificate of Designation in connection with any Preferred Shares
to be issued under the Securities Purchase Agreement);

 

  (vi)

there has not been any damage, destruction or loss (whether or not covered by
insurance) that, individually or in the aggregate, has had or could reasonably
be expected to result in a Material Adverse Effect;

 

  (vii)

the Company and its Subsidiaries have not directly or indirectly issued any
equity securities or securities convertible into or exercisable or exchangeable
for equity securities of the Company (including without limitation any
Convertible Securities or Options), other than to officers, directors or
employees of the Company or its Subsidiaries in the ordinary course of business
pursuant to existing stock option plans duly adopted by the Company;

 

  (viii)

the Company and its Subsidiaries have not materially changed any officer
compensation except in the ordinary course of business and consistent with past
practices; and

 

  (ix)

the Company and its Subsidiaries have not entered into, amended, relinquished,
terminated or failed to

 

renew any material contract, license, lease, transaction, commitment or other
right or obligation, other than in the ordinary course of business.

 

(k)

Litigation. There is no Action pending or, to the knowledge of the Company,
threatened or contemplated against or affecting the Company, any of its
Subsidiaries or any of their respective properties which could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any Subsidiary, nor, to the knowledge of
the Company, any director or officer thereof, is or has been the subject of any
Action involving a claim of violation of or Liability under federal or state or
foreign securities laws or a claim of breach of fiduciary duty. There has not
been, and to the knowledge of the Company there is not pending or contemplated,
any investigation by the Commission involving the Company or any current or
former director or officer of the Company. The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by, nor suspended the trading of any security of, the Company or
any of its Subsidiaries under the Exchange Act or the Securities Act.

 

(l)

Environment, Health, and Safety Matters. Except where the failure to so comply
or to obtain such Permit could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, the Company and its Subsidiaries
(i) are in compliance with all Environmental, Health and Safety Laws, (ii) have
received all Permits required of them under applicable Environmental, Health and
Safety Laws for the occupation of their respective facilities and the operation
of their respective businesses, and (iii) are in compliance with all terms and
conditions of each such Permit. To the Company’s knowledge neither the Company
nor any Subsidiary is subject to any material Liability or potential material
Liability relating to any of their respective operations or facilities arising
under any Environmental, Health and Safety Laws. Neither the execution of the
Securities Purchase Agreement nor the consummation of the Transactions will
result in any material obligations pursuant to any so-called
“transaction-triggered” or “responsible property transfer” Environmental, Health
and Safety Laws.

 

(m)

Employee/Labor Relations. Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
No material labor dispute exists or, to the Company’s knowledge, is imminent or
threatened with respect to any of the employees of the Company which could
reasonably be expected to result in a Material Adverse Effect. The Company and
its Subsidiaries are in compliance with all applicable federal, state, local and
foreign laws and regulations with respect to labor, employment and employment
practices and benefits, terms and conditions

 

 

 

© 2008-2011 RPITL, LLC

  Page | 9



--------------------------------------------------------------------------------

 

of employment and wages and hours, except where failure to be in compliance
would not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect. Except for matters which would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, to the Company’s knowledge there is no (i) Action pending or
threatened against the Company or its Subsidiaries arising out of or under
collective bargaining agreements or any actual or alleged unfair labor practice,
(ii) strike, labor dispute, slowdown or stoppage pending or threatened against
the Company or its Subsidiaries, (iii) union representation dispute currently
existing concerning the employees of the Company or its Subsidiaries, or
(iv) union organizing activities currently taking place concerning the employees
of the Company or its Subsidiaries. The Company is not aware that any current
Executive Officer or any other key employee or significant group of employees of
the Company or any Subsidiary plans to leave the Company or otherwise terminate
employment with the Company, and neither the Company nor any of its Subsidiaries
is subject to any Liability as a result of the hiring, promotion, pay or
continued employment of such employee or with respect to any information
obtained from any such employee. To the Company’s knowledge, no current or
former Executive Officer of the Company is in violation of any material term of
any employment agreement, confidentiality agreement, non-competition agreement
or any other similar agreement or any restrictive covenant, whether with the
Company or a third party.

 

(n)

ERISA. The Company and its Subsidiaries are in compliance in all material
respects with all presently applicable provisions of ERISA. No “reportable
event” (as defined in ERISA) has occurred with respect to any “pension plan” (as
defined in ERISA) for which the Company would have any Liability; the Company
and its Subsidiaries have not incurred and do not expect to incur Liability
under (i) Title IV of ERISA with respect to termination of, or withdrawal from,
any “pension plan” or (ii) Sections 412 or 4971 of the IRC; and each “pension
plan” for which the Company or any of its Subsidiaries would have any Liability
that is intended to be qualified under Section 401(a) of the IRC is so qualified
in all material respects and nothing has occurred, whether by action or by
failure to act, which would cause the loss of such qualification.

 

(o)

Violations or Defaults. Neither the Company nor any of its Subsidiaries is in
violation of the provisions of its Organizational Documents. Except as would not
have or reasonably be expected to result in a Material Adverse Effect, neither
the Company nor any of its Subsidiaries is in violation of or default under (and
no event has occurred which has not been waived that with notice or lapse of
time or both, would result in a violation of or default by the Company or any
Subsidiary under), nor has the

 

Company or any of its Subsidiaries received notice of a claim that it is in
violation of or default under:

 

  (i)

any indenture, mortgage, deed of trust, loan or credit agreement or other
evidence of indebtedness, or any license, lease, contract or any other agreement
or instrument to which it is a party or by which it or any of its properties may
be bound or affected (whether or not such default or violation has been waived);

 

  (ii)

any judgment, decree or order of any court, regulatory body, administrative
agency, governmental body, arbitrator or other authority having jurisdiction
over it or any of its properties; or

 

  (iii)

any statute, ordinance, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business.

 

(p)

Regulatory Permits. The Company and its Subsidiaries have made all filings,
applications and submissions required by, and own or possess and are in
compliance with, all Permits necessary to conduct their businesses as presently
conducted or as proposed to be conducted in the Recent Reports, except where the
failure to so make such filing, application or submission or so own or possess
such Permits or so comply would not have or reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect. All Permits
possessed by the Company and its Subsidiaries have been duly issued or obtained,
are valid and are in full force and effect. Neither the Company nor any
Subsidiary has received any notice of any violation of any such Permits or of
Actions relating to the limitation, revocation, withdrawal, suspension,
cancellation or modification of any such Permits, and to the Company’s knowledge
(i) the Company and its Subsidiaries have not engaged in any activity that would
cause the limitation, revocation, withdrawal, suspension, cancellation or
modification of any such Permits and (ii) no facts currently exist which could
reasonably be expected to cause such Permits to be limited, revoked, withdrawn,
suspended, cancelled, modified or not renewed by the applicable governmental
authorities in the ordinary course, except in each case for such limitation,
revocation, withdrawal, suspension, cancellation, modification or non-renewal
which would not have or reasonably be expected to result in, individually or in
the aggregate, a Material Adverse Effect. The execution, delivery and
performance of the Transaction Documents do not and will not adversely affect
the status of any of the Permits.

 

(q)

Tangible Assets. The Company and its Subsidiaries own or lease all buildings,
machinery, equipment and other tangible assets necessary for the conduct of
their businesses as presently conducted and as presently proposed to be
conducted as set forth in the Recent

 

 

 

© 2008-2011 RPITL, LLC

  Page | 10



--------------------------------------------------------------------------------

 

Reports. Each such tangible asset is suitable in all material respects for the
purposes for which it presently is used and presently is proposed to be used as
set forth in the Recent Reports. The Company and its Subsidiaries have good and
valid title to all real and personal property owned by them that is material to
the business of the Company and its Subsidiaries, taken as a whole, free and
clear of all Liens other than Liens which do not materially affect the value of
such property and do not materially interfere with the use made and proposed to
be made of such property by the Company and its Subsidiaries. Any such title to
real property is marketable and indefeasible in fee simple. Any property or
facilities held under lease by the Company and its Subsidiaries are held by them
under valid, subsisting and enforceable leases, without any Liens thereon
(except those that, individually or in the aggregate, are not material and do
not materially interfere with the use made and proposed to be made of such
property by the Company or its Subsidiaries), and the Company and its
Subsidiaries are in compliance with all such leases in all material respects.

 

(r)

Intellectual Property. The Company and its Subsidiaries own, or possess adequate
rights or licenses to use, all Intellectual Property necessary or material for
use in connection with their respective businesses as described in the Recent
Reports, except where the failure to so own or possess the same could not
individually or in the aggregate be reasonably expected to have a Material
Adverse Effect. Except for such expirations and terminations that would not
individually or in the aggregate be reasonably likely to result in a Material
Adverse Effect, none of the Company’s nor its Subsidiaries’ Intellectual
Property have expired or terminated or are expected to expire or terminate
within five (5) years from the Closing Date. Except as would not individually or
in the aggregate be reasonably likely to result in a Material Adverse Effect,
the Company and its Subsidiaries do not have any knowledge of any infringement,
interference, violation or misappropriation by the Company or its Subsidiaries
of or with any Intellectual Property of other Persons, and there is no Action
being made or brought against, or to the Company’s knowledge being threatened
against, the Company or any of its Subsidiaries regarding infringement,
interference, violation or misappropriation of the Intellectual Property of
other Persons. To the Company’s knowledge, no third party has interfered with,
infringed upon, misappropriated or otherwise come into conflict with any
Intellectual Property rights of the Company or any of its Subsidiaries. With
respect to any material Intellectual Property owned by other Persons and used by
the Company or its Subsidiaries, or owned or licensed by the Company or its
Subsidiaries and licensed or sublicensed to third parties, such use is governed
by a license, sublicense or similar agreement which is legal, valid, binding and
enforceable and in full force and effect. Except for such breach, default or
event which would not individually or in the aggregate be reasonably expected to

 

cause a Material Adverse Effect (i) the Company and its Subsidiaries are not in
breach or default under any such agreement, (ii) to the Company’s knowledge no
counterparty to the Company or any Subsidiary is in breach or default under any
such agreement, and (iii) to the Company’s knowledge no event has occurred which
with notice or lapse of time or both would constitute a breach or default or
permit termination, modification or acceleration of or under such agreement.
Except as would not individually or in the aggregate be reasonably expected to
result in a Material Adverse Effect, the Company and its Subsidiaries do not
have any knowledge of any new products, inventions, technical information, trade
secrets, procedures, or methods of manufacturing or processing that any
competitors or other third parties have developed which could reasonably be
expected to supersede or make obsolete any product or process of the Company and
its Subsidiaries. The Company and its Subsidiaries have taken (A) reasonable
security measures to protect the confidentiality of all of their trade secrets
necessary or desirable to conduct their business as described in the Recent
Reports, and (B) reasonable commercial efforts in accordance with sound business
practices and judgment to establish, maintain, safeguard and protect each of the
Intellectual Property rights that it owns or uses where the failure to take such
efforts would cause or be reasonably likely to cause a Material Adverse Effect.

 

(s)

Insurance. The Company and its Subsidiaries maintain or are covered by insurance
provided by recognized, financially sound and reputable institutions against
such losses, liabilities, claims and risks and in such amounts as management of
the Company reasonably believes are prudent and customary in the businesses in
which the Company and its Subsidiaries are engaged. With respect to each such
insurance policy (i) such policy is legal, valid, binding, enforceable, and in
full force and effect, (ii) neither the Company nor any of its Subsidiaries nor
any other party to such policy is in breach or default (including with respect
to the payment of premiums or the giving of notices) under such policy, and
(iii) no event has occurred which, with notice or the lapse of time or both,
would constitute such a breach or default, or permit termination, modification
or acceleration, under such policy. Neither the Company nor any Subsidiary has
any reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect.

 

(t)

Tax Matters. The Company and each of its Subsidiaries (i) has timely made or
filed (or timely filed applicable extensions therefore) all Tax Returns required
to be made or filed by it in any jurisdiction in which it is subject to tax,
(ii) has paid (or has had paid on its behalf) all Taxes and other governmental
assessments and charges owed by it that are material in amount and due (whether
or not

 

 

 

© 2008-2011 RPITL, LLC

  Page | 11



--------------------------------------------------------------------------------

 

shown on any Tax Return), except those being contested in good faith and for
which the Company has made appropriate reserves in its financial statements, and
the Company has no knowledge of a tax deficiency which has been asserted or
threatened against the Company or any Subsidiary, and (iii) has set aside on its
books provision reasonably adequate for the payment of all Taxes for periods
subsequent to the periods to which such Tax Returns apply, except for such Taxes
and Tax Returns the failure to pay and set aside, and file, respectively, would
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect. There are no unpaid Taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction, and, to the
Company’s knowledge, there is no basis for any such claim. All Tax Returns were
correct and complete in all material respects. No claim has ever been made by an
authority in a jurisdiction in which neither the Company nor any of its
Subsidiaries files any Tax Returns that the Company or any Subsidiary may be
subject to taxation by such jurisdiction. There are no Liens on any of the
assets of the Company or of any its Subsidiaries that arose in connection with
any failure (or alleged failure) to pay any Tax. The Company does not expect any
authority to assess any additional Taxes for any period for which Tax Returns
have been filed.

 

(u)

Products and Services. The products sold and/or leased and/or services rendered
by the Company and its Subsidiaries have conformed in all material respects with
all applicable contractual commitments and all express and implied warranties,
and none of the Company or any of its Subsidiaries has any material Liability
for replacement, repair or re-servicing thereof or other damages in connection
therewith, subject only to any reserve for product warranty claims set forth in
the Most Recent Fiscal Report as appropriately adjusted for operations and
transactions through the Closing Date consistent with industry customs and past
practices of the Company and its Subsidiaries. To the Company’s knowledge, none
of the Company or its Subsidiaries has any material Liability arising out of any
injury to individuals or property as a result of the ownership, possession or
use of any product sold and/or leased and/or service rendered by the Company and
its Subsidiaries.

 

(v)

Solvency. Based on the financial condition of the Company as of the date of the
Securities Purchase Agreement and the Closing Date, the Company (together with
its Subsidiaries) is not, and after giving effect to the Transactions will not
be, Insolvent. The Company (together with its Subsidiaries) does not intend to
incur debts beyond its ability to pay such debts as they become due (taking into
account the timing and amounts of cash to be payable on or in respect of its
debts). Neither the Company nor any of its Subsidiaries is subject to any
bankruptcy, insolvency or similar proceeding. The Company has not filed a
petition or commencement of a proceeding under any bankruptcy or insolvency law
and,

 

to the Company’s knowledge, none of the Company’s creditors have initiated
involuntary bankruptcy or insolvency proceedings against the Company. The
Company has no knowledge of any facts or circumstances which would lead it to
reasonably believe that (i) it will file a petition or commence a proceeding
under any bankruptcy or insolvency law or (ii) one or more creditors of the
Company or its Subsidiaries will initiate involuntary bankruptcy or insolvency
proceedings against the Company.

 

(w)

Transactions with Affiliates and Employees. No Related Party is presently, or
has been within the past two years, a party to any transaction, contract,
agreement, instrument, commitment, understanding or other arrangement or
relationship with the Company or any Subsidiary (other than directly for
services as an employee, officer and/or director) for any material amount,
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments or consideration to or
from, any such Related Party or, to the Company’s knowledge, any Person in which
any such Related Party has a substantial interest or is an officer, director,
trustee, member or partner. To the Company’s knowledge no Related Party has any
direct or indirect ownership interest in any Person (other than ownership of
less than 1% of the outstanding common stock of a publicly traded corporation)
in which the Company or any of its Subsidiaries has any direct or indirect
ownership interest or with which the Company or any of its Subsidiaries competes
or has a business relationship. No Related Party owns any asset, whether
tangible or intangible, which is used in the business of the Company or any of
its Subsidiaries.

 

(x)

Sarbanes-Oxley. The Company, and to its knowledge all of the Company’s directors
or officers in their capacities as such, are in compliance in all material
respects with all applicable effective provisions of Sarbanes-Oxley. The
Company’s management, with the participation of the Company’s principal
executive and principal financial officers (or persons performing similar
functions), has evaluated the effectiveness of the Company’s disclosure controls
and procedures (as defined in Rule 13a-15(e) of the Exchange Act) as of the end
of the Company’s most recent fiscal quarter, or in the case of a foreign private
issuer (as defined in Rule 3b-4 of the Exchange Act), as of the end of the
Company’s most recent fiscal year, and any negative conclusions about such
effectiveness have been presented in a Periodic Report. The Company’s
management, with the participation of the Company’s principal executive and
principal financial officers (or persons performing similar functions), has
evaluated the effectiveness of the Company’s internal control over financial
reporting (as defined in Rule 13a-15(f) of the Exchange Act) as of the end of
the Company’s most recent fiscal year, and any negative conclusions about such
effectiveness have been presented in a Periodic

 

 

 

© 2008-2011 RPITL, LLC

  Page | 12



--------------------------------------------------------------------------------

 

Report. Since such year-end there have been no changes in the Company’s internal
control over financial reporting that has materially affected, or is reasonably
likely to materially affect, the Company’s internal control over financial
reporting. The Company is not aware of any fraud, whether or not material, that
involves management or other employees who have a role in the Company’s internal
controls, and since the date of the most recent evaluation of such internal
controls and procedures, there have been no significant changes in internal
controls or in other factors that could significantly affect internal controls,
including any corrective actions with regard to significant deficiencies and
material weaknesses. Each of the principal executive officer and the principal
financial officer of the Company (or each former principal executive officer of
the Company and each former principal financial officer of the Company, as
applicable) has made all certifications required by Sections 302 and 906 of
Sarbanes-Oxley with respect to all reports, schedules, forms, statements and
other documents required to be filed by the Company with the Commission (with
the terms “principal executive officer” and “principal financial officer” having
the meanings ascribed thereto in Sarbanes-Oxley).

 

(y)

Internal Accounting Controls. The Company and each of its Subsidiaries maintain
systems of internal accounting controls, internal control over financial
reporting (as defined in Rule 13a-15(f) of the Exchange Act) and disclosure
controls and procedures (as defined in Rule 13a-15(e) of the Exchange Act)
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP (or IFRS if the Company is a foreign issuer)
and to maintain asset accountability, (iii) receipts and expenditures are being
made only in accordance with authorizations of the Company’s management and
Board of Directors, (iv) access to assets is permitted only in accordance with
management’s general or specific authorization, (v) the recorded accountability
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences, and (vi) material
information relating to the Company and its Subsidiaries is made known to the
principal executive and principal financial officer(s) (or persons performing
similar functions) by others within the Company and its Subsidiaries,
particularly during any period in which the Company’s Annual Report or any
Quarterly Report is being prepared.

 

(z)

Corporate Records. The minute books of the Company and each Subsidiary contain
all existing records of all meetings and actions of the Board of Directors (and
its committees) and the stockholders of the Company and such Subsidiary,
respectively, and all such records are complete and accurately reflect, in all
material respects,

 

all transactions referred to in such records. There are no material
transactions, agreements or other actions that have been consummated by the
Company that are not properly approved and/or recorded in such records to the
extent required by applicable corporate law or the rules or regulations of the
Commission.

 

(aa)

Brokers and Finders. The Purchaser(s) shall have no Liability or responsibility
for the payment of any commission, broker’s fee, finder’s fee or similar fee to
any broker, financial advisor, consultant, finder, placement agent, investment
banker, bank or other Person in connection with or resulting from the Securities
Purchase Agreement or the Transactions by reason of any agreement of or action
taken by the Company.

 

(bb)

Private Placement. Assuming the accuracy of the Purchaser’s(s’) representations
and warranties set forth in the Transaction Documents, no registration under the
Securities Act is required for (i) the offer and sale of the Securities by the
Company to the Purchaser(s) as contemplated in Securities Purchase Agreement,
(ii) the sale or issuance of any Underlying Shares in accordance with the terms
and conditions set forth in any Notes and/or Warrants, or set forth in any
Certificate of Designation for any Preferred Shares, or (iii) the sale or
issuance of any Underlying Shares in accordance with the terms and conditions
set forth in any other instrument, or in the certificate of designation for any
other preferred shares, directly or indirectly issued or sold to the
Purchaser(s) pursuant to the Transactions and the Transaction Documents. None of
the Company, any Affiliate of the Company, or, to the Company’s knowledge, any
Person acting on behalf of the Company or any such Affiliate, has directly or
indirectly (A) engaged in any form of general solicitation or general
advertising (as such terms are used in Rule 502(c) under the Securities Act) in
connection with the offer or sale of the Securities, or (B) offered or sold any
security or solicited any offers to buy any security under circumstances that
would cause the Offering of the Securities to fail to qualify for an exemption
from registration under the Securities Act.

 

(cc)

Integration. None of the Company, any Affiliate of the Company, or, to the
Company’s knowledge, any Person acting on behalf of the Company or any such
Affiliate, has directly or indirectly offered or sold any security or solicited
any offers to buy any security under circumstances that would cause the Offering
of the Securities to be integrated with any prior or current offerings of
securities by the Company for purposes of the Securities Act (including any
interpretations thereof by the Commission) or any applicable stockholder
approval requirements under the rules or regulations of the Principal Market.

 

(dd)

Investment Company. The Company is not, and upon consummation of the
Transactions and after giving effect

 

 

 

© 2008-2011 RPITL, LLC

  Page | 13



--------------------------------------------------------------------------------

 

to the application of the proceeds thereof as contemplated the Company will not
be, an “investment company,” a company controlled by an “investment company,” or
an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” or a “business development company,” as such terms are
defined in the Investment Company Act. The Company is not a United States real
property holding corporation within the meaning of the Foreign Investment in
Real Property Tax Act of 1980.

 

(ee)

Registration under Exchange Act. The Common Stock is registered pursuant to
Section 12(b) or Section 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration. Trading in the Common Stock has not been
suspended by the Commission during the past 12 months (except for any suspension
of trading of all stocks on an exchange or market in general).

 

(ff)

Principal Market Listing. The Principal Market on which the Common Stock is
currently listed, quoted or traded is an Eligible Market. The Company is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance in all material respects with all the rules, regulations and
requirements (including listing and maintenance requirements) of such current
Principal Market. The Company has not received any notice (written or oral) from
the current Principal Market during the past 12 months to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such current Principal Market, and the Company has no knowledge of any facts or
circumstances that could reasonably lead to suspension or termination of trading
of the Common Stock on such current Principal Market. The issuance and sale of
the Securities and any Underlying Shares in accordance with the terms of the
Transaction Documents does not and will not contravene the rules or regulations
of the Principal Market.

 

(gg)

Accountants and Lawyers. There are no material disagreements of any kind
presently existing, or reasonably anticipated by the Company to arise, between
the accountants and lawyers formerly or presently retained, engaged or employed
by the Company, and the Company is current with respect to any fees or
disbursements owed to its accountants and lawyers. The accounting firm whose
report on the consolidated financial statements of the Company is contained or
incorporated by reference in the most recent Annual Report is (i) an independent
public accounting firm within the meaning of the Securities Act, (ii) a
registered public accounting firm (as defined in Section 2(a)(12) of
Sarbanes-Oxley), and (iii) to the Company’s knowledge,

 

not in violation of the auditor independence requirements of Sarbanes-Oxley.

 

(hh)

Application of Takeover Protections. The Company and its Board of Directors have
taken all necessary action, if any, in order to render inapplicable any
anti-takeover, control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Organizational Documents or the laws
of its jurisdiction of incorporation or organization that is or could become
applicable as a result of the Transactions and/or the Parties exercising their
rights and fulfilling their obligations under the Transaction Documents,
including without limitation the issuance of the Securities and any Underlying
Shares under the Transaction Documents and the Purchaser’s(s’) ownership of the
Securities and any Underlying Shares. The Company has not adopted a stockholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of Common Stock or a change of control of the Company.

 

(ii)

Disclosure of Company Information and Events. Neither the Company nor any Person
acting on its behalf has provided any Purchaser or its counsel with any
information that constitutes or might constitute material, non-public
information, except for the existence of, and the terms and conditions with
respect to, the Transactions. The Company understands and confirms that each
Purchaser will rely on the foregoing representation in effecting transactions in
securities of the Company. All written information furnished by or on behalf of
the Company to the Purchasers regarding the Company, its business and the
Transactions is true and correct in all material respects and does not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The press releases
disseminated by the Company during the twelve months preceding the Closing Date
taken as a whole do not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made and when made, not misleading. Except for the Transactions, to the
Company’s knowledge no material event, circumstance, Liability or development
has occurred or exists, or is contemplated to occur, with respect to the Company
or any of its Subsidiaries or their businesses, properties, operations or
financial condition which under applicable law, rule or regulation is required
to be publicly disclosed or announced at the time this representation is made,
or which would be required to be disclosed by the Company on a registration
statement filed on Form S-1 or Form F-1 under the Securities Act as of such
time, but which has not been so publicly disclosed or announced at least three
(3) Trading Days prior to such

 

 

 

© 2008-2011 RPITL, LLC

  Page | 14



--------------------------------------------------------------------------------

 

time. The Company does not have pending before the Commission any request for
confidential treatment of information. Any statistical, industry-related and
market-related data included or incorporated by reference in the Recent Reports
are based on or derived from sources that the Company reasonably and in good
faith believes to be reliable and accurate, and such data agree with the sources
from which they are derived in all material respects. No forward-looking
statements (within the meaning of Section 27A of the Securities Act and
Section 21E of the Exchange Act) contained in the Recent Reports has been made
or reaffirmed without a reasonable basis or has been disclosed other than in
good faith.

 

(jj)

Certain Payments and Business Practices. Neither the Company nor any Subsidiary,
nor to the Company’s knowledge any Person acting on its behalf, has in the
course of its actions for or on behalf of the Company or any of its Subsidiaries
directly or indirectly (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense related to any
foreign or domestic political activity, (ii) made and/or failed to fully
disclose any unlawful payment (including without limitation any bribe, rebate,
payoff, influence payment or kickback) to any foreign or domestic government
official, political party, employee or campaigns from corporate funds, or
(iii) violated or is in violation of, in any material respect, any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended, or any treaties of
the United States similar to such Act. Neither the Company nor any Subsidiary
has directly or indirectly (A) received any rebates, payments, commissions,
promotional allowances or any other economic benefits, regardless of their
nature or type, from any customer, supplier, trading company, shipping company,
governmental employee or other Person with whom the Company or any Subsidiary
has done business, or (B) given or agreed to give any gift or similar benefit to
any customer, supplier, trading company, shipping company, governmental employee
or other Person who is or may be in a position to help or hinder the business
(or assist in connection with any actual or proposed transaction) of the Company
or any Subsidiary, in each case which (1) may subject the Company or any
Subsidiary to any material damage or penalty in any civil, criminal or
governmental litigation or proceeding, or (2) if not continued in the future,
may adversely affect the assets, business, operations or prospects of the
Company or any Subsidiary in any material respect or subject the Company or any
Subsidiary to any Action or material penalty.

 

(kk)

Money Laundering. Neither the Company nor any Subsidiary, nor to the Company’s
knowledge any director, officer, agent, employee or affiliate of the Company or
any Subsidiary or any other Person acting on its behalf (i) is a Person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23,

 

2001 Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)),
(ii) engages in any dealings or transactions prohibited by Section 2 of such
executive order, or is otherwise associated with any such Person in any manner
violative of Section 2 of such executive order, or (iii) is a Person on the list
of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other OFAC regulation or executive order
or subject to any U.S. sanctions administered by OFAC. The operations of the
Company and its Subsidiaries are and have been conducted at all times in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements of the U.S. Currency and Foreign Transactions Reporting
Act of 1970, as amended, the money laundering statutes of all jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), and no Action involving the Company
or any Subsidiary with respect to Money Laundering Laws is pending, or to the
knowledge of the Company, threatened against the Company or any Subsidiary.

 

(ll)

Manipulation of Price. The Company has not, and to the Company’s knowledge no
Person acting on its behalf has, directly or indirectly taken any action
designed to or that might be reasonably expected to cause or result in, or which
has constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Company in
violation of Regulation M under the Exchange Act.

 

(mm)

Off Balance Sheet Arrangements. There is no material transaction, arrangement or
other relationship between the Company and an unconsolidated entity (or other
entity whose assets and liabilities are not reflected on the Company’s balance
sheet) that is required to be disclosed by the Company in its Periodic Reports
and is not so disclosed.

 

(nn)

“Shell” Company. The Company is not and has never been a Shell Company.

 

(oo)

Equal Treatment of Purchasers. The Company has not, directly or indirectly, made
any agreement or arrangement with any Purchaser relating to the terms or
conditions of the Transactions except as set forth in the Transaction Documents.

3.5 Company Acknowledgments. The Company hereby acknowledges and understands, as
of the date of execution of the Securities Purchase Agreement and as of the
Closing Date, that:

 

(a)

Purchase of Securities. Each Purchaser is acting solely in the capacity of an
arm’s length purchaser with respect to

 

 

 

© 2008-2011 RPITL, LLC

  Page | 15



--------------------------------------------------------------------------------

 

the Transaction Documents and the Transactions. No Purchaser is (i) an officer,
director or Affiliate of the Company, or (ii) to the Company’s knowledge, a
beneficial owner of more than 10% of the Common Stock (as determined in
accordance with Rule 13d-3 of the Exchange Act). No Purchaser is acting as a
financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to the Transaction Documents or the Transactions and any advice given by
any Purchaser or any of its respective representatives or agents in connection
with the Transaction Documents or the Transactions is merely incidental to such
Purchaser’s purchase of the Securities. The Company’s decision to enter into the
Transaction Documents has been based solely on the Company’s and its
representatives’ independent evaluation of the Transactions.

 

(b)

Trading Activity. Except as may otherwise be specifically set forth in the
Securities Purchase Agreement or any other Transaction Document, and subject to
applicable securities laws and regulations (i) no Purchaser has agreed to hold
the Securities or any Underlying Securities for any minimum or specified period
of time, and each Purchaser may purchase or sell, long or short, any securities
issued by the Company or any “derivative” securities based on securities issued
by the Company, (ii) past or future open market or other transactions by any
Purchaser, including without limitation Short Sales or “derivative”
transactions, may negatively impact the market price of the Company’s
publicly-traded securities, (iii) any Purchaser, and counterparties in
“derivative” transactions to which any such Purchaser is a party, may directly
or indirectly presently have a “short” position in the Common Stock, and no
Purchaser shall be deemed to have any affiliation with or control over any
arm’s-length counterparty in any “derivative” transaction, (iv) each Purchaser
may engage in hedging activities at various times during the period that the
Securities or any Underlying Shares are outstanding, including without
limitation during any periods that the value or amount of any Underlying Shares
deliverable directly or indirectly upon conversion, exercise or exchange of or
otherwise pursuant to any Securities is being determined, and any such hedging
activities could reduce the market price of the Company’s publicly-traded
securities at and after the time that such hedging activities are being
conducted, and (v) any such hedging activities do not constitute a breach of any
of the Transaction Documents by such Purchaser.

 

(c)

Dilutive Effect. If any Notes, Preferred Shares or Warrants are issued pursuant
to the Securities Purchase Agreement, the number of Underlying Shares issuable
upon conversion, exercise and/or exchange of or otherwise pursuant to such
Securities may increase, or the applicable Conversion Price, Exercise Price or
Exchange Price may decrease, in each case in certain circumstances in accordance
with the terms of the Transaction Documents, which increase or decrease may be
substantial depending upon the terms of the Transactions

 

and the Transaction Documents and such circumstances and market conditions.

ARTICLE IV

COVENANTS

4.1 Best Efforts. Each Party shall use its reasonable best efforts to timely
satisfy each of the conditions to be satisfied by it as set forth in the
Securities Purchase Agreement, including Article II hereof, such that each
Closing shall occur as promptly as practicable following execution of the
Securities Purchase Agreement.

4.2 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) or take any action or steps that would be cause the
offer, sale or issuance of the Securities or any Underlying Shares to be
integrated with another offering or sale (a) in a manner that would require
registration under the Securities Act of the issuance of any of the Securities
or Underlying Shares to the Purchasers (other than such registration as
contemplated in Article VI below), or (b) for purposes of the rules and
regulations of the Principal Market (including without limitation any rule or
regulation requiring stockholder approval for the sale or issuance of the
Securities or all Underlying Shares to the Purchaser(s) (or other holder(s) of
Securities), without regard to any Maximum Share Issuance limitation under the
Securities Purchase Agreement).

4.3 Insurance. Prior to the Covenant Expiration Date the Company and its
Subsidiaries shall maintain in full force and effect insurance reasonably
believed by the Company to be adequate coverage (a) on all assets and
activities, covering property loss or damage and loss of income by fire or other
hazards or casualty, and (b) against all liabilities, claims and risks for which
it is customary for companies similarly situated to the Company to insure,
including without limitation applicable product liability insurance, required
workmen’s compensation insurance, and other insurance covering injury or damage
to persons or property. The Company shall promptly furnish or cause to be
furnished evidence of such insurance to each Purchaser so requesting same, in
form and substance reasonably satisfactory to such Purchaser.

4.4 Legal Compliance. Until the Covenant Expiration Date, the Company shall
conduct its business and the business of its Subsidiaries (a) in compliance with
all laws, ordinances or regulations of governmental entities applicable to such
businesses, except where the failure to do so would not be reasonably likely to
have a Material Adverse Effect, and (b) in a manner so that it will not become
subject to the Investment Company Act.

4.5 Fees, Taxes and Expenses.

 

(a)

Transaction Expenses. Except to the extent otherwise set forth in the Securities
Purchase Agreement or other

 

 

 

© 2008-2011 RPITL, LLC

  Page | 16



--------------------------------------------------------------------------------

 

Transaction Documents, each Party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such Party incident to the negotiation, preparation, execution,
delivery and performance of the Transaction Documents.

 

(b)

Placement Fee. The Company shall promptly pay any and all Placement Fees to the
Placement Agent and shall hold each Purchaser harmless against any liability,
loss or expense (including reasonable attorneys’ fees and out-of-pocket
expenses) arising in connection with any claim by any Placement Agent for any
Placement Fee.

 

(c)

Execution/Escrow Fees. The Company shall promptly pay any and all fees payable
to PipeFund Services Organization and/or any Escrow Agent in connection with the
execution of the Transaction Documents and the Closing of the Transactions
(including any license fee for the use of any PipeFund documents).

 

(d)

Transfer Agent Fees; Transfer Taxes. The Company shall promptly pay when due all
transfer agent fees, stamp taxes, stock transfer taxes, and other taxes and
duties (other than income or similar taxes) levied in connection with the sale
and/or delivery of any Securities or Underlying Shares to any Purchaser or other
holder of Securities (other than taxes in respect of any transfer of such
Securities or Underlying Shares by such Purchaser or holder).

 

(e)

Offset Authorization. The Company hereby authorizes the Funds Escrow Agent
(i) to deduct from the amount of proceeds received from the Purchasers as the
aggregate Subscription Amount from the sale of the Securities and otherwise
payable to the Company the Placement Fees, any escrow or execution fees, and any
other fees, expenses and amounts which the Company is responsible for paying
under the Transaction Documents as of the Closing Date, and (ii) to pay such
fees, expenses and amounts directly to the party(ies) to which they are payable
on behalf of the Company out of such proceeds. To the extent any Purchaser (or
its investment manager or advisor) is entitled to receive any fee, expense
reimbursement or other amount from the Company at Closing, such Purchaser may
offset and deduct such amount from the amount otherwise payable by such
Purchaser for the Subscription Amount under the Securities Purchase Agreement.
The Funds Escrow Agent shall be a third party beneficiary of this Section
4.5(e).

4.6 Short Sales and Confidentiality. Each Purchaser, severally and not jointly
with any other Purchaser, agrees that prior to the time that the Transactions
are first publicly disclosed (a) neither it nor any of its Affiliates acting on
its behalf or pursuant to any understanding with it will directly or indirectly
execute any acquisition or disposition, including Short Sales (whether or not
against the box), of any securities of the Company, establish any “put
equivalent position” (as

defined in Rule 16a-1(h) under the Exchange Act) with respect to the Common
Stock, or grant any right (including without limitation any put or call option)
with respect to the Common Stock or with respect to any security that includes,
relates to or derives any significant part of its value from, the Common Stock,
whether or not to directly or indirectly hedge such Purchaser’s position in the
Securities, and (b) such Purchaser will maintain the confidentiality of all
material non-public information disclosed to it in connection with the
Transactions (including the existence and terms of the Transactions).
Notwithstanding the foregoing, if any such Purchaser is a multi-managed
investment vehicle whereby separate portfolio managers manage separate portions
of such Purchaser’s assets and the portfolio managers have no direct knowledge
of the investment decisions made by the portfolio managers managing other
portions of such Purchaser’s assets, the covenant set forth in clause (a) above
shall only apply with respect to the portion of assets managed by the portfolio
manager who makes decisions with respect to the Securities.

4.7 Reporting and Furnishing of Information.

 

(a)

Public Information. So long as any Purchaser owns any Securities and/or
Underlying Shares, the Company shall timely file (or timely obtain extensions in
respect thereof and file within the applicable grace period) all reports and
definitive proxy or information statements required to be filed by the Company
under the Exchange Act and shall not terminate its status as an issuer required
to file reports under the Exchange Act (even if the Exchange Act or the rules
and regulations promulgated thereunder would otherwise permit such termination).
In addition to any other rights or remedies available to a Purchaser, if the
Company at any time fails to so file all such reports and statements or
terminates its status as an issuer required to file such reports and statements
(a “Current Information Default”, and the date of such failure or termination
the “Current Information Default Date”), then the Company shall pay to each
Purchaser Liquidated Damages in cash equal to the product of (i) the sum of the
Subscription Amount paid for the Securities then outstanding (such Subscription
Amount to be allocated among Securities purchased on a reasonable basis by such
Purchaser) plus the value of any and all Underlying Shares issued and still held
by such Purchaser based on the Market Price on the Current Information Default
Date or the date of the Liquidated Damages payment, whichever is higher,
multiplied by (ii) the Liquidated Damages Percentage, for each 30-day period
after such Current Information Default until such default is cured.

 

(b)

Copies. So long as any Purchaser owns any Securities and/or Underlying Shares
(i) if any Periodic Report is not filed with the Commission through EDGAR and
immediately available to the public through EDGAR, the Company shall deliver a
copy of such Periodic Report to each Purchaser within one (1) day after the
filing thereof with the Commission, and (ii) if any press release issued by the
Company or any of its Subsidiaries is not available

 

 

 

© 2008-2011 RPITL, LLC

  Page | 17



--------------------------------------------------------------------------------

 

through Bloomberg contemporaneously with such issuance, the Company shall
deliver a copy of such release to each Purchaser by facsimile or email on the
same day. The Company shall deliver to holders of Notes, Preferred Shares and/or
Warrants a copy of any other notices and other information made available or
given to the stockholders of the Company generally, contemporaneously with the
making available or giving thereof to such stockholders, to the extent not
available on EDGAR.

4.8 Securities Laws Disclosure; Publicity; Material Non-Public Information.

 

(a)

Securities Laws Disclosure. The Company shall (i) on or before 8:30 a.m. Eastern
(New York) Time on the first Trading Day following the execution and delivery of
the Securities Purchase Agreement, issue a press release reasonably acceptable
to the Purchasers disclosing all material terms of the Transactions, and (ii) on
or before 8:30 a.m. Eastern (New York) Time on the second Trading Day following
the Closing Date, file a Current Report describing the terms of the Transactions
contemplated by the Transaction Documents in the form required by the Exchange
Act, attaching the material Transaction Documents as exhibits to such Current
Report (or, if it is not reasonably practicable to make such filing on such date
with the exercise of commercially reasonable efforts, then on the next
succeeding day on which it can be filed, but no later than the latest date
required under the Exchange Act). Such press release shall disclose any other
material, non-public information received by any Purchaser from the Company, any
of its Subsidiaries or any of their respective officers, directors, employees or
agents.

 

(b)

Form D; Blue Sky Filings. The Company shall timely file a Form D with respect to
the offer and sale of the Securities under the Securities Purchase Agreement as
required under Regulation D, unless the Company is relying solely upon the
exemption provided by Section 4(2) under the Securities Act based on the
reasonable opinion of legal counsel. The Company shall take such action, whether
required before and/or after Closing and including without limitation timely
making all applicable filings and reports, as the Company reasonably determines
is necessary in order to obtain an exemption for or to qualify the Securities
and any Underlying Shares for, or otherwise is required with respect to, the
offer, sale and issuance of the Securities to the Purchasers at the Closing
pursuant to the Securities Purchase Agreement under applicable state securities
(or “blue sky”) laws of the United States and the securities laws of any and all
applicable foreign jurisdictions. Upon the request of any Purchaser, the Company
shall promptly furnish to such Purchaser (i) a copy of any such Form D, and
(ii) evidence of all such actions taken under applicable state and/or foreign
securities laws. Notwithstanding the foregoing, the Company shall in no event be
obligated to

 

qualify to do business in any jurisdiction where it is not now so qualified or
to take any action that would subject it to service of process in lawsuits
(other than those arising out of the offer or sale of the Securities) or to
taxation as doing business in any jurisdiction where it is not subject as of the
date of execution of the Securities Purchase Agreement.

 

(c)

Publicity. Subject to the provisions of this Section 4.8, neither the Company
nor any Purchaser shall issue any press releases or any other public statements
with respect to the Transactions, except that the Company shall be entitled,
without the prior approval of any Purchaser, to make any press release or other
public disclosure with respect to the Transactions (i) which is in substantial
conformity with the Current Report (or other Periodic Report) reporting the
Transactions and which is released on or about the time of filing of such
Current or Periodic Report (provided that each Purchaser shall be consulted by
the Company in connection with any such press release or other public disclosure
prior to its release) or (ii) as is required by applicable law and regulations.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser, or include the name of any Purchaser in any press release or
other public statement or any filing with the Commission or any regulatory
agency or Trading Market without the prior written consent of such Purchaser,
except to the extent such disclosure is required by applicable securities laws
or such Trading Market’s regulations, in which case the Company shall provide
such Purchaser with prior notice of such disclosure. The Company shall consult
with each Purchaser in issuing any other press releases with respect to the
Transactions.

 

(d)

Non-Public Information. Except with respect to the material terms and conditions
of the Transactions, the Company shall not, and shall cause each of its
Subsidiaries and each of their respective officers, directors, employees and
agents not to, provide any Purchaser with any material, non-public information
regarding the Company or any of its Subsidiaries without the prior written
consent of such Purchaser. In the event of any breach of the foregoing covenant,
in addition to any other remedy provided in the Transaction Documents, any
Purchaser receiving such material non-public information shall have the right to
make a public disclosure (in the form of a press release, public advertisement
or otherwise) of such material non-public information, without the prior
approval by the Company or any other Person, if the Company fails to make a
public disclosure of such information within three (3) Business Days following a
written request by such Purchaser to do so, provided that such Purchaser shall
give the Company a reasonable opportunity to review and comment on the language
and means of such public disclosure and shall in no event make any such public
disclosure if the Company certifies to such Purchaser in writing that such
information does not constitute material, non-public

 

 

 

© 2008-2011 RPITL, LLC

  Page | 18



--------------------------------------------------------------------------------

 

information. Such Purchaser shall not have any liability to the Company or any
other Person for any such disclosure, except to the extent that its actions
constitute gross negligence or willful misconduct. The Company understands and
confirms that each Purchaser will rely on the covenants contained in this
Section 4.8 in effecting transactions in securities of the Company.

4.9 Use of Proceeds. Except to the extent otherwise set forth in the Securities
Purchase Agreement or the Disclosure Schedule, the Company shall use the net
proceeds from the sale of the Securities only for general corporate purposes
including working capital and shall not directly or indirectly use such
proceeds, or lend, contribute or otherwise make available such proceeds to any
affiliate, joint venture partner or other person or entity which, to the
Company’s knowledge, will use such proceeds (a) to repay or prepay any
indebtedness of the Company, except for trade payables incurred in the ordinary
course of business and principal and interest required to be paid on outstanding
Indebtedness under the terms of such Indebtedness as currently in effect on the
date of execution of the Securities Purchase Agreement, (b) to purchase or
redeem any Common Stock or other outstanding securities of the Company, (c) to
settle any outstanding litigation, (d) to purchase or carry any margin security
or reduce or retire any indebtedness which was originally incurred to purchase
or carry any margin security or for any other purpose which might cause any of
the Securities to be considered a “purpose credit” within the meanings of
Regulation T, U or X of the Board of Governors of the Federal Reserve System, or
(e) for any purposes of any illegal activity (including without limitation
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC).

4.10 Conversion and Exercise Procedures. The form of Exercise Notice included in
any Warrants and the form of Conversion Notice included in any Notes and/or
Certificate of Designation set forth the totality of the procedures required of
a Purchaser in order to exercise any such Warrants or convert any such Notes
and/or Preferred Shares. No additional legal opinion or other information or
instructions shall be required of a Purchaser to exercise such Warrants or
convert such Notes and/or Preferred Shares. The Company shall honor all
exercises of any Warrants and all conversions of any Notes and/or Preferred
Shares and shall deliver Underlying Shares in accordance with the terms,
conditions and time periods set forth in the Transaction Documents. The Company
acknowledges that (a) a breach by it of its obligations under the Transaction
Documents to issue the Securities and Underlying Shares to any Purchaser in
accordance with the terms of the Transaction Documents will cause irreparable
harm to such the Purchaser by vitiating the intent and purpose of the
Transactions, and (b) the remedy at law for a breach of such obligations will be
inadequate, and the Company agrees that in the event of a breach or threatened
breach by the Company of such obligations such Purchaser shall be entitled, in
addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer of such
Securities or Underlying Shares, without the

necessity of showing economic loss and without any bond or other security being
required.

4.11 Shareholder Rights Plan. The Company shall not, and shall not permit any
Person on its behalf to, make or enforce any claim by the Company or any other
Person that any Purchaser is an “acquiring person” under any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or similar anti-takeover plan or arrangement in effect or
hereafter adopted by the Company, or that any Purchaser could be deemed to
trigger the provisions of any such plan or arrangement by virtue of receiving
Securities or Underlying Shares under the Transaction Documents or under any
other agreement between the Company and any Purchaser.

4.12 Transactions with Related Parties and Affiliates. Prior to the Covenant
Expiration Date the Company and its Subsidiaries shall not, without the prior
written consent of the Requisite Purchasers, enter into, modify or supplement
any transaction, contract, agreement, instrument, commitment, understanding or
other arrangement with any Related Party, except for customary employment or
compensation arrangements with officers, directors and employees for such
officer, director or employee services provided and any customary benefit
programs, including without limitation grants of options and stock. The Company
agrees that prior to the Covenant Expiration Date all transactions or
arrangements between the Company or any Subsidiary, on the one hand, and any
Subsidiary or Affiliate, on the other hand, shall be effected only on an arms’
length basis in accordance with customary commercial practice.

4.13 No Inconsistent Agreement or Actions. Prior to the Covenant Expiration Date
the Company and its Subsidiaries shall not (a) enter into any contract,
agreement or understanding which (i) limits or restricts in any material respect
the Company’s ability to perform its obligations under, or comply with the
provisions of, the Transaction Documents, or (ii) impairs the rights granted to
the Purchasers under the Transaction Documents or otherwise conflicts with the
provisions thereof, (b) take any other action to avoid or seek to avoid the
observance or performance of any provisions or obligations under the Transaction
Documents, or (c) take or permit any other action that impairs or adversely
affects the rights of the Purchasers or obligations of the Company under the
Transaction Documents.

4.14 No Capital Changes. [Intentionally Omitted].

4.15 Stockholder Approval.

 

(a)

Maximum Share Issuance. Notwithstanding anything to the contrary set forth in
the Transaction Documents, the Company may not issue any Shares or Underlying
Shares to the extent the issuance of such Shares or Underlying Shares would
exceed the Maximum Share Issuance, if any, unless and until Stockholder Approval
is obtained. Until such Stockholder Approval is obtained, no

 

 

 

© 2008-2011 RPITL, LLC

  Page | 19



--------------------------------------------------------------------------------

 

Purchaser shall be issued a number of Shares and Underlying Shares, whether
pursuant to the Securities Purchase Agreement or upon conversion, exercise,
redemption or exchange of, as interest or dividends on, as repayment of
principal, liquidation value, preference amount or stated value on, or otherwise
with respect to, any Securities, in the aggregate in excess of such Purchaser’s
Maximum Share Issuance Allocation. In the event that any Purchaser shall sell or
otherwise transfer any of such Purchaser’s Securities, the transferee shall be
allocated a pro rata portion of such Purchaser’s Maximum Share Issuance
Allocation. If (i) any Purchaser (or such transferee) shall fully convert,
exercise and/or exchange all of such Purchaser’s Securities such that such
Purchaser shall not be potentially entitled to receive any further Shares or
Underlying Shares in the future under the Transaction Documents, and
(ii) following such full conversion, exercise and/or exchange the aggregate
number of Shares and Underlying Shares issued to such Purchaser under the
Securities Purchase Agreement and the Securities is less than such Purchaser’s
(or transferee’s) Maximum Share Issuance Allocation, then the difference between
such Purchaser’s (or transferee’s) Maximum Share Issuance Allocation and the
number of Shares and Underlying Shares actually issued to such Purchaser (or
transferee) shall be allocated to the respective Maximum Share Issuance
Allocations of the remaining Purchasers on a pro rata basis in proportion to
each Purchaser’s Current Allocation Percentage (if more than one type of
Security remains outstanding, the Security utilized for determining such Current
Allocation Percentage shall be, in order of priority, the Notes, the Preferred
Shares, the Warrants, and then the Shares). If any Purchaser is holding more
than one type of the Company’s Securities, such Purchaser may elect how such
Purchaser’s Maximum Share Issuance Allocation is allocated among such
Securities.

 

(b)

Stockholder Approval. If on any date following the Closing Date (the
“Stockholder Approval Triggering Date”) the sum of (i) the number of Shares and
Underlying Shares previously issued by the Company, plus (ii) the remaining
number of Shares issuable under the Securities Purchase Agreement and Underlying
Shares into or for which the outstanding Securities are then or in the future
may be convertible, exercisable or exchangeable (without regard to any
limitations on beneficial ownership or on the amount which may be converted,
exercised or exchanged) is greater than eighty percent (80%) (or such other
percentage as may be set forth in the Transaction Documents) of the Maximum
Share Issuance, if any, then the Company shall hold a Stockholder Meeting at the
earliest practical date after the Stockholder Approval Triggering Date and shall
propose and solicit Stockholder Approval of the Transactions. Within thirty
(30) days following the Stockholder Approval Triggering Date, the Company shall
file with the Commission and deliver to its stockholders a notice of meeting and
proxy statement or information circular, as

 

required by the Commission, with respect to such Stockholder Meeting which
contains a proposal seeking Stockholder Approval. Such Stockholder Meeting shall
occur within sixty (60) days following the filing of such proxy statement or
information circular. The Board of Directors shall recommend to the Company’s
stockholders that such proposal be approved, which recommendation shall be
contained in such proxy statement or information circular, and the Company shall
solicit proxies from its stockholders in connection therewith in the same manner
as all other management proposals in such proxy statement (or as typically
solicited by management for management proposals), and all management-appointed
proxy holders shall vote their proxies in favor of such Stockholder Approval.
Each Purchaser and one counsel selected by a Majority-in-Interest of the
Purchasers shall be entitled to review such proxy statement or information
circular prior to filing with the Commission, and such proxy statement or
information circular shall not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. If the Company does not obtain Stockholder
Approval at the first such Stockholder Meeting, the Company shall call a
Stockholder Meeting every four months thereafter to seek Stockholder Approval
until the earlier of the date on which Stockholder Approval is obtained or no
Securities remain outstanding.

 

(c)

Failure to Call and Hold Stockholder Meeting; Failure to Obtain Stockholder
Approval. If the Company fails to (i) file the proxy statement or information
circular referred to above or (ii) hold the Stockholder Meeting referred to
above, in each case prior to the date by which such filing or meeting is
required above or as otherwise set forth in the Transaction Documents (such date
constituting a “Stockholder Meeting Default Date”), then as partial relief the
Company shall pay to each Purchaser Liquidated Damages in cash equal to the
product of (A) the Subscription Amount paid for the Securities then outstanding
multiplied by (B) the Liquidated Damages Percentage for each thirty (30) day
period during which such filing is not made or such Stockholder Meeting is not
held following the applicable Stockholder Meeting Default Date. Without limiting
the foregoing, if Stockholder Approval is not obtained within nine (9) months
following the Stockholder Approval Triggering Date, then each Purchaser shall
have the right to compel the Company to redeem such amount of Preferred Shares,
Notes and Warrants held by such Purchaser which cannot be converted, exercised
or exchanged due to such Maximum Share Issuance, as may be selected by such
Purchaser. The redemption price for any such Preferred Shares or portion of
Notes redeemed under this subsection shall equal the Subscription Amount paid
for such Securities being redeemed and the redemption price for any such portion
of Warrants redeemed under this

 

 

 

© 2008-2011 RPITL, LLC

  Page | 20



--------------------------------------------------------------------------------

 

subsection shall equal the value of such Warrants being redeemed as determined
using the Black-Scholes Option Pricing Model via Bloomberg. Such redemption
price shall be paid within ten (10) days after the exercise of such redemption
right. If the Company fails to make any cash payments or redemption payments
under this subsection in a timely manner, such payments shall bear interest at
the Default Rate until paid in full.

4.16 Transfer Agent. So long as any Purchaser holds any Securities or Underlying
Shares, the Company shall engage and maintain, at its expense, a Transfer Agent
and, if necessary under the jurisdiction of incorporation of the Company, a
registrar for the Shares and Underlying Shares.

4.17 Equal Treatment of Purchasers. Neither the Company nor any of its
affiliates shall, directly or indirectly (a) offer or pay or cause to be paid
any consideration (immediate or contingent), whether by way of interest, fee,
payment or reduced conversion, exercise or exchange price for redemption,
conversion, exercise or exchange of the Securities, or otherwise, to any
Purchaser or holder of Securities, for or as an inducement to, or in connection
with the solicitation of, any consent, waiver or amendment to or of any terms or
provisions of any Transaction Documents or Securities, unless such consideration
is offered and paid to all Purchasers or holders of Securities, (b) redeem, in
whole or in part, any Securities unless such offer of redemption is made pro
rata to all Purchasers or holders of Securities on identical terms, or (c) make
any payment of principal, interest or dividends on any Notes or Preferred Shares
in amounts which are disproportionate to the respective principal or liquidation
values outstanding on the Notes or Preferred Shares at any applicable time. For
clarification purposes, this provision constitutes a separate right granted to
each Purchaser of Securities by the Company and negotiated separately by each
Purchaser, is intended for the Company to treat the Purchasers as a class, and
shall not in any way be construed as the Purchasers acting in concert or as a
group with respect to the purchase, disposition or voting of Securities or
Underlying Shares or otherwise.

4.18 Indemnification and Liability. In addition to all of the Company’s other
obligations and liabilities under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless each Indemnified Purchaser Party
from and against any and all Losses (irrespective of whether any such
Indemnified Purchaser Party is a party to any Action for which indemnification
hereunder is sought) incurred or suffered by such Indemnified Purchaser Party as
a result of, arising out of, or relating to (a) any breach of any representation
or warranty made by the Company in the Transaction Documents or any other
certificate, instrument or document contemplated thereby, (b) any breach of any
covenant, agreement or obligation of the Company contained in the Transaction
Documents or any other certificate, instrument or document contemplated thereby,
(c) any Action brought or made against any Indemnified Purchaser Party by a
third party (including without limitation by a stockholder of the Company

and/or a derivative action brought on behalf of the Company) and arising out of
or resulting from (i) the execution, delivery or performance of, breach by the
Company of, or enforcement of, the Transaction Documents or any other
certificate, instrument or document contemplated thereby (including any
allegation of such breach by a third party that, if true, would constitute a
breach), (ii) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Securities or
Warrants Shares, or (iii) the status of any Indemnified Purchaser Party or
holder of Securities or Underlying Shares as an investor in the Company pursuant
to the Transactions, or (d) any enforcement of this indemnification; provided,
however, that this indemnification shall not be available to the extent such
Losses are attributable to (1) such Indemnified Purchaser Party’s gross
negligence or willful misconduct, (2) a breach by the applicable Purchaser of
any representations, warranties or covenants under the Transaction Documents (or
any agreement or understanding such Purchaser may have with such Person
asserting claims), (3) any violations by such Purchaser of federal, state or
foreign securities laws, or (4) sales, pledges, margin sales and similar
transactions by such Purchaser directly to or with any stockholder of the
Company (“Purchaser Violations”). To the extent that the foregoing undertaking
by the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of such Losses that is
permissible under applicable law. Except as otherwise set forth herein, the
mechanics and procedures with respect to the rights and obligations under this
indemnification shall be the same as those set forth in Section 6.5 below of
this PST Document GTC. The Company further agrees that no Indemnified Purchaser
Party shall have any liability to the Company (or any Person asserting claims on
behalf of or in right of the Company) as a result of or in connection with the
Transactions (including without limitation the acquisition of the Securities or
any Underlying Shares), except to the extent the Company incurs Losses resulting
from Purchaser Violations.

ARTICLE V

TRANSFER, DELIVERY AND RESERVATION OF SECURITIES AND UNDERLYING SHARES

5.1 Transfer Restrictions. The Securities and Underlying Shares may only be
disposed of in compliance with federal, state and foreign securities laws. In
connection with any transfer of Securities or Underlying Shares other than
(a) pursuant to an effective Registration Statement or Rule 144, (b) to the
Company or to an affiliate of a Purchaser, or (c) in connection with a pledge as
contemplated in Section 5.3 below, the Company may require the transferor
thereof to provide the Company with a legal opinion, in form and substance
reasonably acceptable to the Company from counsel reasonably acceptable to the
Company (or other evidence reasonably satisfactory to the Company), to the
effect that such transfer does not require registration of such transferred
securities under the Securities Act. As a condition of any such transfer, the
transferee thereof shall agree in writing to be bound by the terms of the
Transaction Documents to which the transferor is a

 

 

 

© 2008-2011 RPITL, LLC

  Page | 21



--------------------------------------------------------------------------------

party and shall have the rights of a Purchaser under the Securities Purchase
Agreement and other Transaction Documents.

5.2 Certificates; Electronic Delivery.

 

(a)

Legends. Each Purchaser acknowledges and understands that, other than during a
Legend Removal Period, certificates and other instruments evidencing or
representing the Securities and Underlying Shares shall be imprinted with a
restrictive legend in substantially the following form in addition to any
legend(s) required by the applicable authority of any state or foreign
jurisdiction in connection with the offer, issuance or sale of such securities:

“[NEITHER] THESE SECURITIES [NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
[EXERCISABLE] [CONVERTIBLE]] HAVE [NOT] BEEN REGISTERED FOR RESALE WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR
IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE ISSUER MAY BE REQUIRED IN
CONNECTION WITH ANY SUCH UNREGISTERED RESALE (OTHER THAN PURSUANT TO RULE 144 OF
THE SECURITIES ACT). NOTWITHSTANDING THE FOREGOING, THESE SECURITIES [AND THE
SECURITIES ISSUABLE UPON [EXERCISE] [CONVERSION] OF THESE SECURITIES] MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY SUCH SECURITIES PROVIDED THAT ANY EXERCISE OF ANY RIGHTS
BY ANY SECURED PARTY SHALL COMPLY WITH THESE LEGEND REQUIREMENTS.”

 

(b)

Removal of Legend. The Company acknowledges and understands that during any
Legend Removal Period applicable to any Securities or Underlying Shares, no

 

certificates or other instruments evidencing or representing such securities
shall contain any restrictive legend, and the Company agrees that, on or prior
to the Legend Removal Date, it shall deliver or cause to be delivered
certificate(s) evidencing such securities without any restrictive legends to
each Purchaser requesting removal of any such restrictive legend, so long as in
each case the Purchaser or holder of such securities is not an Affiliate of the
Company. The Company shall cause its counsel to issue a legal opinion to the
Company’s transfer agent promptly after the Effective Date, or the date on which
the applicable securities may be sold pursuant to Rule 144 by a non-Affiliate of
the Company, if required by the Company’s transfer agent to effect the removal
of any legend hereunder. If all or any portion of the Securities are converted,
exercised or exchanged, as the case may be, during any Legend Removal Period,
then any certificates or instruments evidencing the Underlying Shares issuable
upon such conversion, exercise or exchange shall be issued without any
restrictive legends. The Company may not make any notation on its records or
give instructions to any transfer agent of the Company that enlarge the
restrictions on transfer set forth in this Article V. Each Purchaser, severally
and not jointly with any other Purchaser, agrees that the removal of the
restrictive legend from certificates representing any Securities or Underlying
Shares as set forth in this Section 5.2(b) is predicated upon the Company’s
reliance that such Purchaser will sell such Securities or Underlying Shares
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements thereunder, or an
exemption therefrom, and that if Securities or Underlying Shares are sold
pursuant to a Registration Statement, they will be sold in compliance with the
Plan of Distribution set forth therein.

 

(c)

DWAC. If a Purchaser has provided the Company with the name of its prime broker
that is a participant with DTC through its DWAC system, the Company shall use
commercially reasonable efforts to cause its transfer agent to electronically
transmit such Purchaser’s Shares and Underlying Shares, which are either subject
to legend removal or to be originally issued without legends, to such Purchaser
by crediting such Purchaser’s account with its prime broker through such DWAC
system if the Company is a participant. (The same time periods required for
certificated Shares and Underlying Shares contained in the Transaction Documents
shall apply with respect to electronic transmission of Shares and Underlying
Shares.)

 

(d)

Failure to Deliver Shares. In addition to any other rights or remedies available
to a Purchaser, if the Company fails to deliver a certificate (legended or
unlegended, as the case may be) evidencing Shares or Underlying Shares (or
transmit via DWAC such Shares or Underlying Shares) to such Purchaser by the
fifth (5th) Trading Day (“Delivery Default Date”) after the date on which
delivery or

 

 

 

© 2008-2011 RPITL, LLC

  Page | 22



--------------------------------------------------------------------------------

 

transmittal of such securities is required by any Transaction Document, then the
Company shall pay to such Purchaser Liquidated Damages in cash equal to the
product of (i) the Liquidated Damages Percentage multiplied by (ii) such number
of Shares and/or Underlying Shares multiplied by (iii) the Market Price on such
Delivery Default Date, for each 30-day period after the Delivery Default Date
until such certificate is delivered (without a legend, if so required, or
transmitted electronically, if so required). In addition, if after the date on
which delivery or transmittal of such securities is required by any Transaction
Document but prior to the Company’s cure of such failure such Purchaser
purchases (in an open market transaction or otherwise), or such Purchaser’s
brokerage firm otherwise purchases, shares of Common Stock to deliver in
satisfaction of a sale by such Purchaser of the shares that such Purchaser
anticipated receiving from the Company (a “Buy-In”), then, in the Purchaser’s
sole discretion, the Company shall, within three (3) Trading Days after such
Purchaser’s request either (A) pay cash to such Purchaser in an amount equal to
such Purchaser’s total purchase price (including brokerage commissions, if any)
for the shares of Common Stock so purchased (the “Buy-In Price”), at which point
the Company’s obligation to deliver such certificate (and to issue such shares
of Common Stock) shall terminate, or (B) promptly honor its obligation to
deliver such shares to such Purchaser and pay cash to such Purchaser in an
amount equal to the excess (if any) of the Buy-In Price over the product of
(x) such number of shares of Common Stock, times (y) the VWAP on the date of the
event giving rise to the Company’s obligation to deliver such shares.

5.3 Pledge of Shares. The Company acknowledges and agrees that each Purchaser
may from time to time pledge or grant a security interest in some or all of the
Securities and/or Underlying Shares pursuant to a bona fide margin agreement
with a registered broker-dealer or pursuant to a security or pledge agreement
with a financial institution that is an Accredited Investor in connection with a
loan from such institution. If required under the terms of such pledge or
security agreement, such Purchaser may transfer such securities to such pledgee
or secured party, in which case (a) such pledge or transfer shall not be subject
to approval by the Company, (b) no legal opinion of counsel to the pledgee,
secured party or pledgor shall be required in connection therewith, and (c) no
notice shall be required of such pledge or security interest. At such
Purchaser’s expense, the Company shall execute and deliver such reasonable
documentation as such pledgee or secured party of securities may reasonably
request in connection with such pledge or transfer of securities, including, if
the securities are subject to registration pursuant to the Transaction
Documents, the preparation and filing of any required prospectus supplement
under Rule 424(b)(3) under the Securities Act or other applicable provision of
the Securities Act to appropriately amend the list of selling stockholders
thereunder. Except to the extent otherwise provided by applicable law, the
pledge of any Securities or Underlying

Shares shall not be deemed to be a transfer, sale or assignment of such
Securities or Underlying Shares under the Transaction Documents or applicable
securities laws.

5.4 Rule 144 Information. As long as any Purchaser owns Securities and/or
Underlying Shares, if the Company is not required to file reports pursuant to
Section 13(a) or 15(d) of the Exchange Act, the Company shall (a) prepare and
furnish to each Purchaser and make and keep publicly available in accordance
with Rule 144(c) such information as is required for each Purchaser to sell the
Securities and Underlying Shares under Rule 144, including without limitation
the Company’s most recent annual and quarterly reports, together with a
discussion and analysis of such financial statements and any other information
in form and substance substantially similar to those that would otherwise be
required to be included in reports required by Section 13(a) or 15(d) of the
Exchange Act, in the time period that such filings would have been required to
have been made under the Exchange Act, (b) furnish to each Purchaser, promptly
upon request, a written statement by the Company that it has complied with all
reporting requirements under the Exchange Act and satisfied the condition
contained in Rule 144(c), and (c) take such further action as any holder of
Securities or Underlying Shares may reasonably request to the extent required
from time to time to enable such Person to sell Shares or Underlying Shares
without registration under the Securities Act within the limitation of the
exemption provided by Rule 144. The Company agrees that, for purposes of
determining the holding period under Rule 144 for any Underlying Shares issued
upon conversion, exercise or exchange of any Securities, the holding period of
such Underlying Shares shall be tacked to the holding period of the Securities
so converted, exchanged or exercised, so long as such Underlying Shares are or
were acquired from the Company for a consideration consisting solely of such
Securities.

5.5 Reservation of Securities. The Company shall at all times reserve and keep
available, out of its duly authorized but unissued and otherwise unreserved
shares of Common Stock, at least the Minimum Reserve solely for issuances of
Common Stock pursuant to the Transaction Documents, free from preemptive rights
or any other contingent purchase rights of Persons other than the Purchasers and
holders of Registrable Securities. If at any time the number of authorized and
unissued (and unreserved other than pursuant hereto) shares of Common Stock is
less than the Minimum Reserve at such time, then the Company shall take such
corporate action as may be necessary to increase the number of authorized but
unissued shares of Common Stock to at least the Minimum Reserve at such time, as
soon as reasonably practicable but in any event not later than the 90th day
after such date, including without limitation engaging in best efforts to hold a
Stockholder Meeting and obtain the requisite Stockholder Approval to amend the
Company’s Certificate of Incorporation to effect such increase. In addition to
any other rights or remedies available to a Purchaser, if the Company fails to
so increase such authorized but unissued shares of Common Stock and reserve the
Minimum Reserve on or prior to such 90th day

 

 

 

© 2008-2011 RPITL, LLC

  Page | 23



--------------------------------------------------------------------------------

(“Reserve Default Date”), then the Company shall pay to such Purchaser
Liquidated Damages in cash equal to the product of (a) the Liquidated Damages
Percentage multiplied by (b) the difference between the Minimum Reserve and the
number of shares of Common Stock authorized and reserved pursuant to this
Section multiplied by (c) the Market Price on such Reserve Default Date, for
each 30-day period after the Reserve Default Date until such increase and
reservation is effected. Notwithstanding the foregoing, to the extent any
Underlying Shares cannot be timely issued in accordance with the terms of the
Transaction Documents following any conversion, exercise or exchange of
Securities due to an insufficient number of authorized shares of Common Stock,
then the Company shall pay to such Purchaser Liquidated Damages in cash in an
amount equal to the product of (i) 115% of the Market Price as of the date of
such conversion, exercise or exchange or the date of payment, whichever is
higher, multiplied by (ii) the number of Underlying Shares so not issued by the
Company, in lieu of such conversion, exercise or exchange for such Underlying
Shares which cannot be issued.

ARTICLE VI

REGISTRATION AND LISTING

6.1 Shelf Registration Filing, Effectiveness and Default.

 

(a)

[Intentionally Omitted].

6.2 Registration Procedures.

 

(a)

[Intentionally Omitted].

6.3 Registration Expenses. [Intentionally Omitted].

6.4 Piggy-Back Registration. Without limiting anything contained in the
Transaction Documents (including without limitation the Company’s obligation to
cause the registration of all Registrable Securities at all times during the
Registration Period to the extent set forth in the Transaction Documents), if at
any time during the Registration Period there is not an effective Registration
Statement covering all Registrable Securities and the Company shall determine to
prepare and file with the Commission a registration statement relating to an
offering for its own account or the account of others under the Securities Act
of any of its equity securities (other than on Form S-4 or Form S-8, each as
promulgated under the Securities Act or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with any stock
option or other employee benefit plans), then the Company shall send to each
Purchaser, any Purchaser Registration Counsel and any other holder of
Registrable Securities a written notice of such determination. If within fifteen
(15) days after receipt of such notice any such Purchaser or holder notifies the
Company in writing of its election to have all or any part of such Purchaser’s
or holder’s Registrable Securities included in such registration statement, then
the Company shall so include such Registrable Securities

in such registration statement (subject to reasonable and customary underwriter
allocations and restrictions if an underwritten offering).

6.5 Indemnification and Contribution.

 

(a)

Indemnification by Company. To the fullest extent permitted by applicable law,
the Company shall, and hereby does, indemnify, defend and hold harmless each
Indemnified Purchaser Party from and against any and all Losses incurred or
suffered by or imposed upon such Person in connection with any Action (whether
commenced, pending or threatened) insofar as such Losses (or Actions in respect
thereof) arise out of, are based upon or relate to (i) any untrue statement (or
alleged untrue statement) of a material fact contained in a Registration
Statement (or any post-effective amendment thereto) or any Prospectus (or form
of Prospectus) or in any filing made in connection with the registration or
qualification of the offering under the securities or other “blue sky” laws of
any jurisdiction in which Registrable Securities are offered (or exemption
therefrom), or any omission (or alleged omission) of a material fact required to
be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of Prospectus, in the light of the circumstances under
which they were made) not misleading, except to the extent, that (A) such untrue
statement, alleged untrue statement, omission or alleged omission is based
solely upon information regarding such Purchaser or holder of Registrable
Securities furnished to the Company in writing, or otherwise reviewed and
approved, by such Purchaser or holder expressly for use therein (including
without limitation such Purchaser’s or holder’s proposed method of distribution
of Registrable Securities), or (B) following its receipt of a Suspension Notice,
such Purchaser or holder offers or sells Common Stock using a Prospectus which
it is ineligible to use at such time prior to its receipt of a supplement,
amendment or Advice as contemplated in Section 6.1(d)(iii) above, which
supplement, amendment or Advice would have eliminated (or been a sufficient
defense to) any liability of such Indemnified Purchaser Party with respect to
the applicable statement or omission, (ii) any violation or alleged violation by
the Company of the Securities Act, the Exchange Act or any other law, including
without limitation any state of foreign securities law or any rule or regulation
thereunder, relating to the offer or sale of Registrable Securities pursuant to
a Registration Statement, or (iii) any enforcement of this indemnification. The
Company shall notify each Purchaser and holder of Registrable Securities
promptly of the institution, threat or assertion of any Action arising from or
in connection with any Registration Statement or sale pursuant thereto of which
the Company is aware.

 

(b)

Indemnification by Purchaser. To the fullest extent permitted by applicable law,
each Purchaser and holder of Registrable Securities shall, and hereby does,
severally

 

 

 

© 2008-2011 RPITL, LLC

  Page | 24



--------------------------------------------------------------------------------

 

and not jointly, indemnify, defend and hold harmless each Indemnified Company
Party from and against any and all Losses incurred or suffered by or imposed
upon such Person in connection with any Action (whether commenced, pending or
threatened) insofar as such Losses (or Actions in respect thereof) arise solely
out of or are based solely upon: (i) such Purchaser or holder failing to comply
with the prospectus delivery requirements of the Securities Act after being
advised by the Company that it has not satisfied the conditions of Rule 172 and
therefore such Purchaser or holder is required to deliver a Prospectus in
connection with any disposition of Registrable Securities, provided the Company
has so furnished such Purchaser or holder with a current Prospectus to be used
in connection with any such dispositions, (ii) following its receipt of a
Suspension Notice, such Purchaser or holder offering or selling Common Stock
using a Prospectus which it is ineligible to use at such time prior to its
receipt of a supplement, amendment or Advice as contemplated in
Section 6.1(d)(iii) above, which supplement, amendment or Advice would have
eliminated (or been a sufficient defense to) any such liability of such
Indemnified Company Party, (iii) any untrue statement (or alleged untrue
statement) of a material fact contained in a Registration Statement (or any
post-effective amendment thereto) or any Prospectus (or form of Prospectus) or
in any filing made in connection with the registration or qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which Registrable Securities are offered (or exemption therefrom), or any
omission (or alleged omission) of a material fact required to be stated therein
or necessary to make the statements therein (in the case of any Prospectus or
form of Prospectus, in the light of the circumstances under which they were
made) not misleading, to the extent, and only to the extent, that such untrue
statement, alleged untrue statement, omission or alleged omission is based
solely upon information regarding such Purchaser or holder of Registrable
Securities furnished to the Company in writing, or otherwise reviewed and
approved, by such Purchaser or holder expressly for use therein (including
without limitation such Purchaser’s or holder’s proposed method of distribution
of Registrable Securities), or (iv) any enforcement of this
indemnification. Notwithstanding anything contained herein, in no event shall
the liability of any Purchaser or holder of Registrable Securities under this
Section be greater in amount than the dollar amount of the net proceeds actually
received by such Purchaser or holder upon the sale of the Registrable Securities
giving rise to such Action.

 

(c)

Conduct of Indemnification Proceedings. Each Person entitled to indemnification
under this Section 6.5 (an “Indemnified Party”) shall furnish written notice to
the Person from whom indemnity is sought (the “Indemnifying Party”) promptly
after such Indemnified Party has actual knowledge of any Action as to which

 

indemnity may be sought, provided that the failure of any Indemnified Party to
give such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Section 6.5, except and only if and to the extent
that it shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced the Indemnifying
Party, including without limitation material impairment in its ability to defend
such Action. The Indemnifying Party shall have the right to participate in such
Action and (to the extent the Indemnifying Party so desires) assume the defense
thereof (jointly with any other Indemnifying Party similarly so notified) with
counsel mutually and reasonably satisfactory to the Indemnifying Party and the
Indemnified Party and with all fees and expenses incurred in connection with
such defense payable by the Indemnifying Party. The Indemnifying Party shall
keep the Indemnified Party fully apprised at all times as to the status of the
defense or any settlement negotiations with respect to any Action for which
indemnification is sought under this Section 6.5. The Indemnified Party shall
cooperate fully with the Indemnifying Party in connection with any negotiation
or defense of any such Action by the Indemnifying Party and shall furnish to the
Indemnifying Party all information reasonably requested or required by the
Indemnifying Party, and available to the Indemnified Party, that relates to such
Action. The Indemnified Party shall have the right to engage separate counsel in
any such Action and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party
unless (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses, (ii) the Indemnifying Party shall have failed to assume promptly the
defense of such Action and to employ counsel reasonably satisfactory to such
Indemnified Party in such Action, or (iii) in the reasonable judgment of such
Indemnified Party, based upon advice of its counsel, a conflict of interest is
likely to exist if the same counsel were to represent such Indemnified Party and
the Indemnifying Party. If such Indemnified Party notifies the Indemnifying
Party in writing that it elects to engage separate counsel at the expense of the
Indemnifying Party pursuant to clause (iii) of the preceding sentence, then the
Indemnifying Party shall not have the right to assume the defense of such Action
and the reasonable fees and expenses of one such separate counsel shall be at
the expense of the Indemnifying Party. (In the event of multiple Indemnified
Parties for such Action, such separate counsel shall be selected by the
Indemnified Parties holding a majority of the Registrable Securities held by all
such Indemnified Parties included in the Registration Statement to which the
Action relates.) The Indemnifying Party shall not be liable for any settlement
of any such Action effected without its written consent, which consent shall not
be unreasonably withheld or delayed. No Indemnifying Party shall, without the
prior written consent of the Indemnified Party, consent to entry

 

 

 

© 2008-2011 RPITL, LLC

  Page | 25



--------------------------------------------------------------------------------

 

of any judgment or effect any settlement or compromise with respect to any
pending or threatened Action in respect of which indemnification or contribution
may be or has been sought under this Section 6.5 (whether or not the Indemnified
Party is an actual or potential party to such Action) unless such judgment,
settlement or compromise includes an unconditional release of such Indemnified
Party from all liability with respect to all claims that are the subject matter
of such Action and does not impose any monetary or other obligation or
restriction on the Indemnified Party. All Losses of the Indemnified Party
subject to indemnification under this Section 6.5 (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Action in a manner not inconsistent with this Section 6.5) shall be
paid to the Indemnified Party, as incurred or as and when invoices in connection
therewith are received (if earlier), within ten (10) Business Days of written
notice thereof to the Indemnifying Party, provided that the Indemnified Party
shall promptly reimburse the Indemnifying Party for that portion of such fees
and expenses applicable to such Actions to the extent it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such Indemnified Party is not entitled
to indemnification under this Section 6.5. To the extent any indemnification as
provided for under this Section 6.5 is made, the Indemnifying Party shall be
subrogated to the rights of the Indemnified Party with respect to third parties
relating to the matter for which indemnification has been made.

 

(d)

Contribution. If for any reason the indemnification provided for under
Section 6.5(a) or (b) above is unavailable to an Indemnified Party or
insufficient to hold an Indemnified Party harmless from any Losses, then each
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Party to a third party as a result of such Losses in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant just and equitable
considerations (provided that it would not be just and equitable if such
contribution were determined by pro rata allocation or by any other method of
allocation that does not take into account the relative fault of such
Indemnifying Party and Indemnified Party). The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by such Indemnified
Party to a third party as a result of any

 

Losses shall be deemed to include, subject to the limitations set forth in
Section 6.5(c), any reasonable attorneys’ fees or other reasonable fees or
expenses incurred by such Indemnified Party in connection with any Action to the
extent such Indemnified Party would have been indemnified for such fees or
expenses if the indemnification provided for in Section 6.5(a) or (b), as the
case may be, was available to such Indemnified Party in accordance with its
terms. Notwithstanding the provisions of this Section 6.5(d), in no event
(i) shall any Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation, nor (ii) shall
any Purchaser or holder of Registrable Securities be required to contribute, in
the aggregate, any amount in excess of the dollar amount by which the net
proceeds actually received by such Purchaser or holder upon the sale of the
Registrable Securities giving rise to such Action exceeds the amount of any
damages that such Purchaser or holder has otherwise been required to pay to a
third party by reason of such untrue or alleged untrue statement or omission or
alleged omission or other action described under Section 6.5(a) or (b), as the
case may be.

 

(e)

Survival; Additional Liability. The indemnification and contribution agreements
provided in this Section 6.5 shall (i) survive any termination of the Securities
Purchase Agreement and any transfer of the Registrable Securities by a Purchaser
or holder of Registrable Securities in accordance with the terms of the
Transaction Documents, (ii) remain in full force and effect regardless of any
investigation made by or on behalf of any Indemnified Person, (iii) be in
addition to and not in diminution or limitation of (A) any cause of action or
similar right of the Indemnified Party against the Indemnifying Party or others,
(B) any liability that the Indemnifying Party may have to the Indemnified Party
or to which the Indemnifying Party may be subject under law, and (C) any other
indemnification provisions under the Transaction Documents, and (iv) be
irrespective of whether any such Indemnified Party is a party to the Action for
which indemnification is sought.

 

(f)

Successors and Assigns. The provisions of this Article VI shall be binding upon
and inure to the benefit of each Indemnifying Party and Indemnified Party,
respectively, and their respective successors, assigns and heirs.

6.6 Listing. The Company shall, to the extent applicable (a) in the time and
manner required by the Principal Market and each other Trading Market on which
the Common Stock is listed or quoted, promptly prepare and file with the
Principal Market and such other Trading Market an additional shares listing
application covering a number of shares of Common Stock at least equal to the
Minimum Listing on the date of such application, including, if applicable, all
Shares and Underlying Shares, (b) take all steps necessary to cause such shares
of Common Stock to be approved for listing on the Principal

 

 

 

© 2008-2011 RPITL, LLC

  Page | 26



--------------------------------------------------------------------------------

Market and each such other Trading Market as soon as reasonably practicable
thereafter, but no later than the earlier of the Effective Date and the
Effectiveness Deadline, (c) provide evidence of such listing(s) to any Purchaser
requesting same, and (d) maintain such listing(s) of such Common Stock on any
date at least equal to the Minimum Listing on such date on the Principal Market
and each such other Trading Market. If the Company applies to have its Common
Stock traded on any other stock exchange or market, it will include in such
application all Shares and Underlying Shares and will take such other action as
is necessary to cause such Common Stock to be so listed. Until the Covenant
Expiration Date, the Company shall take all action necessary to continue the
listing and trading of its Common Stock on an Eligible Market and shall comply
in all respects with the Company’s reporting, filing and other obligations under
the bylaws, rules and regulations of such Eligible Market, as applicable, to
ensure the continued eligibility for trading of the Shares and Underlying Shares
thereon. Neither the Company nor any of its Subsidiaries shall take any action
which would be reasonably expected to result in the suspension or termination of
trading of the Common Stock on the Principal Market (other than to transfer to
another Eligible Market). The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section. If the Common
Stock is not listed or quoted on any Eligible Market for a period of five
(5) Trading Days (which need not be consecutive Trading Days) or is suspended
from trading on the Principal Market for a period of three (3) consecutive
Trading Days without being listed, quoted or traded on another Eligible Market
during such period (a “Listing Default”, and each such fifth or third Trading
Day constituting a “Listing Default Date”), then the Company shall pay to each
Purchaser Liquidated Damages in cash equal to the product of (a) the sum of the
Subscription Amount paid for the Securities then outstanding (such Subscription
Amount to be allocated among Securities purchased on a reasonable basis by such
Purchaser) plus the value of any and all Underlying Shares issued and still held
by such Purchaser based on the Market Price on the Listing Default Date or the
date of the Liquidated Damages payment, whichever is higher, multiplied by
(b) the Liquidated Damages Percentage, for each 30-day period after the Listing
Default Date that the Common Stock is not listed, quoted or traded on an
Eligible Market.

ARTICLE VII

MISCELLANEOUS

7.1 Further Assurances. Each Party shall, without further consideration, do and
perform, or cause to be done and performed, all such further acts and things,
and shall execute and deliver all such other agreements, certificates,
instruments and documents, as any other Party may reasonably request in order to
carry out and give practical effect to the intent and accomplish the purposes of
the Securities Purchase Agreement and other Transaction Documents and the
consummation of the Transactions.

7.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain and

constitute the entire understanding and agreement of the Parties with respect to
the subject matter thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the Parties
acknowledge have been merged into such documents, exhibits and schedules, and,
except as specifically set forth therein, neither the Company nor any Purchaser
makes any representation, warranty, covenant or undertaking with respect to such
matters.

7.3 Amendments; Waivers. No provision of the Securities Purchase Agreement or
any other Transaction Document, including without limitation the provisions of
this Section 7.3, may be amended, modified, supplemented or waived (in whole or
in part) except in a written instrument signed (a) in the case of an amendment,
modification or supplement, by the Company and the Requisite Purchasers, and
(b) in the case of a waiver (which may be either generally or in a particular
instance and either retroactively or prospectively), by the Party against whom
enforcement of any such waiver is sought; provided, however, that no such
amendment or waiver that adversely changes or impacts the specifically
enumerated rights or obligations of a Purchaser under the Securities Purchase
Agreement or such other Transaction Document in a manner adversely
disproportionate or different (other than differences that are de minimus or
inconsequential) from the manner in which such rights or obligations of all
other Purchasers are being changed or impacted by such amendment or waiver may
be effected without the consent of such Purchaser. Any amendment effected as set
forth above shall be binding upon each Purchaser, whether or not such Purchaser
shall have approved such amendment. Any waiver granted by the Company with
respect to any Purchaser shall apply to all Purchasers. No waiver of any breach
or default with respect to any provision, condition or requirement of the
Securities Purchase Agreement or any other Transaction Document shall be deemed
to constitute a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any breach or default with respect to any other
provision, condition or requirement thereof, nor shall any delay or omission of
any Party in exercising any right thereunder in any manner impair or prejudice
the exercise of any such right.

7.4 Execution. Each Transaction Document, including the Securities Purchase
Agreement, which requires execution by the Company and each Purchaser who is
party thereto, may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective, with respect to the Company and a particular Purchaser, when
counterparts have been signed by the Company and such Purchaser and delivered to
the other Party, it being understood that both such Parties need not sign the
same counterpart. Except as otherwise set forth herein or in any Transaction
Document, any signature page of a Transaction Document may be executed by a
Party and delivered to a counterparty:

 

(a)

via facsimile transmission,

 

 

 

© 2008-2011 RPITL, LLC

  Page | 27



--------------------------------------------------------------------------------

(b)

via e-mail delivery of a portable document format, tagged image format or other
digital image format file (such as a “.pdf” or “.tif” file), or

 

(c)

by electronically signing such Transaction Document online through PipeFund
Services Organization’s execution system available on its Website, whereby such
Party indicates its agreement to become a party to and bound by such Transaction
Document by clicking on the applicable icon.

Any such execution and delivery of a Transaction Document shall constitute due
execution and delivery by such Party and shall (upon receipt of the
counterparty’s executed signature page or electronic signature) create a valid
and binding obligation of such Party with the same force and effect as if such
facsimile or digital image file signature page or electronic signature were an
original executed signature page thereto, except that with respect to any Note,
Warrant or other security or evidence thereof the Company must delivery an
original executed version of such Note, Warrant or other security or evidence
thereof. Transaction Documents executed by a Party via electronic signature may
indicate such execution by inserting “/s/” and the name of the individual
signing on behalf of such Party, or similar such indication, in place of a
handwritten signature on the applicable signature line.

7.5 Survival. The representations and warranties contained in the Transaction
Documents shall survive the Closing and the delivery, conversion, exercise or
exchange of the Securities, as applicable.

7.6 Payment Set Aside. If the Company makes a payment or payments to any
Purchaser pursuant to any Transaction Document or any Purchaser enforces or
exercises its rights thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including without
limitation any bankruptcy or insolvency law, any state, federal or foreign law,
or any common law or equitable cause of action), then to the extent of any such
restoration the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.

7.7 Usury. To the fullest extent permitted by law, the Company agrees not to
insist upon or plead or in any manner whatsoever claim, and shall resist any and
all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, in force at the time of execution of the Securities Purchase
Agreement or thereafter, in connection with any Action that may be brought by
any Purchaser in order to enforce any right or remedy under any Transaction
Document. Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed

and provided that the total liability of the Company under the Transaction
Documents for payments in the nature of interest shall not exceed the maximum
lawful interest rate authorized under applicable law, and, without limiting the
foregoing, in no event shall any rate of interest or default interest, or both
of them, when aggregated with any other sums in the nature of interest that the
Company may be obligated to pay under the Transaction Documents, exceed such
maximum lawful interest rate. If the effective interest rate otherwise
applicable under the Transaction Documents exceeds such maximum lawful interest
rate, then such applicable interest rate shall be reduced so as not to exceed
such maximum lawful interest rate. If such maximum lawful interest rate is
increased or decreased (whether by statute, official governmental action or
otherwise) subsequent to the date of execution of the Securities Purchase
Agreement, then after the effective date of such increase or decrease such new
maximum lawful interest rate shall be applied under the Transaction Documents,
unless such application is precluded by applicable law. If under any
circumstances whatsoever interest in excess of such maximum lawful interest rate
is paid by the Company to any Purchaser or holder of Securities with respect to
indebtedness evidenced by the Transaction Documents, such excess shall be
applied by such Purchaser or holder to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at such Purchaser’s election.

7.8 Independent Nature of Purchasers’ Actions, Obligations and Rights.

 

(a)

Independent Rights and Obligations. The Parties acknowledge and agree that the
actions and obligations of each Purchaser under the Transaction Documents are
several and not joint with the actions and obligations of any other Purchaser
and that no Purchaser shall be responsible in any way for the representations,
warranties, agreements, acts or omissions, or the performance or non-performance
of the obligations, of any other Purchaser under any Transaction Document.
Except to the extent otherwise specifically set forth to the contrary in the
Transaction Documents, any and all rights granted to the Purchasers (or holders
of Registrable Securities) under the Transaction Documents, at law or in equity
shall be enforceable by each such Purchaser or holder independently, and it
shall not be necessary (but may be permissible) for any other Purchaser or
holder to be joined as an additional party in any Action for such purpose.

 

(b)

No Group. The Parties acknowledge and agree that, except to the extent otherwise
specifically set forth to the contrary in a Schedule 13G or 13D filed with the
Commission, or otherwise disclosed to the Company in writing, by two or more
Purchasers (i) no Purchasers are agents, affiliates or partners of each other,
(ii) no Purchasers are, under any circumstances, agreeing to act jointly, in
concert or as a group with respect to the Securities or any Underlying Shares,
(iii) nothing contained in any Transaction Document, and no action

 

 

 

© 2008-2011 RPITL, LLC

  Page | 28



--------------------------------------------------------------------------------

 

taken by any Purchasers pursuant thereto, constitutes or shall be deemed to
constitute any Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that any Purchasers are in any
way acting or agreeing to act jointly, in concert or as a group with respect to
the Securities or any Underlying Shares, the Transactions, or any of their
actions or obligations under the Transaction Documents (including without
limitation the decision to acquire, dispose of or vote any Securities or
Underlying Shares), and (iv) the Company shall not assert any claim inconsistent
with the foregoing.

 

(c)

Purchasers Independent. The Company acknowledges and agrees, and each Purchaser
represents and agrees, that, except to the extent otherwise specifically set
forth to the contrary in a Schedule 13G or 13D filed with the Commission by two
or more Purchasers (i) such Purchaser has independently participated in the
negotiation of the Transactions with the advice of its own counsel and advisors,
(ii) no other Purchaser has acted or will be acting as such Purchaser’s agent in
connection with its acquisition, disposition or voting of the Securities or any
Underlying Shares or monitoring its investment therein, (iii) such Purchaser’s
decision to purchase the Securities pursuant to the Transaction Documents has
been made by such Purchaser independently of any other Purchaser and
independently of any information, materials, statements or opinions regarding
the Company which may have been made or given by any other Purchaser, and
(iv) no Purchaser shall have any liability to any other Purchaser relating to or
arising from any such information, materials, statements or opinions. The
Company represents and acknowledges that (A) for reasons of convenience of the
Company only and not because it was required or requested to do so by any
Purchaser (1) each Purchaser and its counsel may have communicated and may
continue to communicate with the Company through a lead counsel who represents
one or more of the Purchasers independently, and (2) the Company has elected to
provide all Purchasers with the same terms and Transaction Documents, and
(B) such procedures with respect to the Transaction Documents shall in no way
create a presumption that the Purchasers are in any way acting jointly, in
concert or as a group with respect to the Transaction Documents or the
Transactions.

7.9 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or otherwise entitling the holder
thereof to receive directly or indirectly, shares of Common Stock), combination
or other similar recapitalization or event occurring after the date of the
Securities Purchase Agreement, each reference in the Securities Purchase
Agreement to a number of shares of Common Stock or a price per share of Common
Stock shall be amended to appropriately and equitably account for such event to
the extent such event is not provided for in the

Securities Purchase Agreement or other Transaction Documents.

7.10 No Third-Party Beneficiaries. The Transaction Documents are intended for
the benefit of the Parties thereto and their respective successors and permitted
assigns and are not for the benefit of, nor may any provision thereof be
enforced by, any other Person, except as otherwise set forth in the Transaction
Documents.

7.11 Obligations Absolute. Except as otherwise specifically provided in the
Transaction Documents, the Company’s obligations under the Transaction Documents
are, in each case, absolute and unconditional and not subject to any right of
set off, counterclaim, delay or reduction, including without limitation the
Company’s obligation to issue Underlying Shares upon conversion, exercise and/or
exchange of any Securities in accordance with the terms of the Transaction
Documents, regardless of the effect of any dilution or any claim the Company may
have against any Purchaser or holder of Registrable Securities and regardless of
the dilutive effect that any such issuance may have on the ownership of the
other stockholders of the Company.

7.12 Notices. Any and all notices, consents, waivers or other communications or
deliveries required or permitted to be given to a Party under the terms of any
of the Transaction Documents (except as otherwise provided therein) shall be
(a) in writing, (b) delivered by regular mail, overnight courier (charges
prepaid), facsimile, electronic mail or personal hand delivery to the physical
address, facsimile number or email address (and to the attention of the contact
person or title) set forth for such Party in the Securities Purchase Agreement,
including the signature pages thereto (with copies to such other Persons as may
be indicated therein, which copies shall not constitute notice), and (c) deemed
to have been delivered and effective (i) upon receipt, if delivered personally
by hand, (ii) the date of transmission, if delivered via facsimile or email
prior to 6:00 p.m. Eastern (New York) time on a Business Day, (iii) the next
Business Day after the date of transmission, if delivered via facsimile or email
on a day that is not a Business Day or later than 6:00 p.m. Eastern (New York)
time on any Business Day, (iv) the Business Day following deposit with an
internationally recognized overnight courier service with charges prepaid, or
(v) the fifth (5th) Business Day following deposit with the United States Postal
Service. Written confirmation of complete delivery or transmission of such
notice, consent, waiver or other communication or delivery (A) given by the
recipient thereof, (B) mechanically or electronically generated by the sender’s
facsimile machine or computer containing the time, date, recipient facsimile
number or email address, as the case may be, and an image of at least the first
page of such transmission, which confirmation is kept on file by the sending
party, or (C) provided by an internationally recognized overnight courier
service, shall be rebuttable evidence of receipt of such notice, consent, waiver
or other communication or delivery in accordance with clause (c) above. Each
Purchaser shall provide to the Company, and the Company shall provide to each
Purchaser, written notice of any change in

 

 

 

© 2008-2011 RPITL, LLC

  Page | 29



--------------------------------------------------------------------------------

the physical address, telephone number, facsimile number, email address or
contact person of such Party (or such Party’s representative(s) where copies
should be sent) at least five (5) days prior to the effectiveness of such
change.

7.13 Successors and Assigns. The Securities Purchase Agreement and each other
Transaction Document shall be binding upon and inure to the benefit of the
Parties and their respective successors, assigns and heirs. The Company may not
assign the Securities Purchase Agreement or any other Transaction Document or
any rights or obligations thereunder without the prior written consent of the
Requisite Purchasers, including by merger or consolidation, except pursuant to a
Change of Control in which the Company is in compliance with the applicable
provisions governing such Change of Control set forth in the Transaction
Documents, if any. Any Purchaser (including its assigns) may assign any or all
of its rights and obligations under the Securities Purchase Agreement and other
Transaction Documents to any Person to whom such Purchaser assigns or transfers
any Securities or Registrable Securities, provided that (a) such assignment or
transfer is in compliance with applicable securities laws and the terms of the
Transaction Documents, (b) such assignee or transferee agrees in writing to be
bound, with respect to the transferred Securities or Registrable Securities, by
the provisions of the Transaction Documents that apply to the transferor, and
(c) within a reasonable time after such assignment or transfer, the Company is
furnished with written notice of (i) the name and address of such assignee or
transferee and (ii) the Securities or Registrable Securities being assigned or
transferred. Notwithstanding anything to the contrary contained in any
Transaction Document, the Purchasers shall be entitled to pledge or assign the
Securities (and Underlying Shares) to any Person in connection with a bona fide
margin account or other loan or financing arrangement secured by such Securities
(and/or Underlying Shares).

7.14 Governing Law; Jurisdiction; Waiver of Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York, except to the extent the
corporate law of the state of the Company’s incorporation or organization is
required to govern particular aspects of the Securities or any Certificate of
Designation. Each Party agrees that any and all legal proceedings concerning the
interpretations, enforcement and defense of the Transaction Documents and/or
Transactions (whether brought against a Party or its respective affiliates,
directors, officers, shareholders, employees or agents) may be commenced in the
state and federal courts sitting in New York County in the State of New York
and/or such other jurisdiction(s) as may be set forth in the Securities Purchase
Agreement. Each Party irrevocably submits to the non-exclusive jurisdiction of
the state and federal courts sitting in New York County in the State

of New York and/or such other jurisdiction(s) as may be set forth in the
Securities Purchase Agreement for the adjudication of any dispute under
Transaction Documents or in connection with the Transactions (including with
respect to the enforcement of any of the Transaction Documents), and each Party
irrevocably waives, and agrees not to assert in any Action, to the fullest
extent permitted by law, any claim that it is not personally subject to the
jurisdiction of any such court, that such Action is brought in an inconvenient
forum or that the venue of such Action is improper. Each Party irrevocably
waives personal service of process and consents to process being served in any
such Action by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such Party at the address in
effect for notices to it under the Securities Purchase Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained in the Transaction Documents shall be deemed to limit
in any way any right to serve process in any other manner permitted by law. Each
Party agrees that a final non-appealable judgment in any such Action shall be
conclusive and may be enforced in other jurisdictions by suit on such judgment
or in any other lawful manner. EACH PARTY KNOWINGLY AND VOLUNTARILY IRREVOCABLY
WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION BASED ON OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THE TRANSACTION DOCUMENTS OR THE TRANSACTIONS.

7.15 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in, and without limiting any similar provisions of, any of the
Transaction Documents, if any Purchaser exercises a right, election, demand or
option under a Transaction Document and the Company does not timely perform its
related obligations within the periods therein provided, then such Purchaser may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any applicable notice, demand or election in whole or in
part without prejudice to its future actions and rights.

7.16 Replacement of Securities. If any certificate, instrument or agreement
evidencing any Securities or Underlying Shares is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof (in the case of mutilation), or
in lieu of and substitution therefor, a new certificate, instrument or
agreement, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction. Any certificate(s), instrument(s) or
agreement(s) evidencing any Securities or Underlying Shares may be exchanged by
a Purchaser at any time and from time to time for certificate(s), instrument(s)
or agreement(s), as the case may be, with different denominations representing
an equal aggregate amount of outstanding Securities or Underlying Shares,
respectively, as reasonably requested by such Purchaser, upon surrendering such
original certificate(s), instrument(s) or agreement(s). No service charge shall
be made for any substitution or exchange pursuant to this provision, provided

 

 

 

© 2008-2011 RPITL, LLC

  Page | 30



--------------------------------------------------------------------------------

that the Party requesting any new certificate, instrument or agreement under
such circumstances shall also pay any reasonable third-party costs (and provide
a customary indemnity to the extent reasonably requested) associated with the
issuance of such replacement Securities or Underlying Shares.

7.17 Remedies.

 

(a)

General. Each Purchaser and the Company shall be entitled to (i) exercise any
and all rights and remedies set forth in the Transaction Documents or any other
agreement between the Parties, (ii) recover damages by reason of any breach of
any provision thereof, and (iii) exercise any and all other rights and remedies
granted by law or to which such Party is entitled in equity. Without limiting
the foregoing, except as otherwise provided in the Transaction Documents, any
remedy expressly conferred upon a Party or holder of Registrable Securities in
the Transaction Documents shall not constitute an exclusive remedy and shall be
in addition to and not in lieu or limitation of any other rights or remedies
such Purchaser or holder may have at law, in equity or under the terms of the
Transaction Documents (including without limitation Liquidated Damages and
specific performance), and the exercise of any one remedy shall not preclude the
exercise of any other remedy. Each Party may withdraw, revoke or suspend its
pursuit of any remedy at any time without prejudice prior to its complete
recovery as a result of such remedy.

 

(b)

Specific Performance; Injunction. Without limiting the foregoing, each Purchaser
and the Company shall be entitled to (i) specific performance to enforce the
terms and conditions of the Transaction Documents and (ii) preliminary and final
injunction(s) to prevent or cure any breach (or further breach) of the
Transaction Documents, in each case without being required to post a bond or
other security or prove actual damages. The Parties agree that monetary damages
or any other remedy at law may not be adequate compensation for any loss
incurred by reason of any breach of any obligations or provisions contained in
the Transaction Documents and that irreparable damage may occur as a result of
any such breach, and, to the fullest extent permitted by law, the Parties waive,
and agree not to assert, in any action for specific performance or injunctive
relief, any defense that a remedy at law would be adequate.

 

(c)

Liquidate Damages Payments. Liquidated Damages due under the Transaction
Documents shall be paid within three (3) Trading Days following (i) the
applicable Default Date, with respect to the initial 30-day period immediately
following such Default Date, and (ii) the end of each subsequent 30-day period
(or the date such default is cured, if earlier). The initial payment under
clause (i) shall be paid in full for such initial 30-day period without any pro
ration of such Liquidated Damages if the applicable default is cured prior to
the end of such initial

 

30-day period; thereafter, any subsequent Liquidated Damages shall be paid on a
pro rata basis for the portion of such 30-day period during which such default
was continuing. If the Company fails to pay any Liquidated Damages in full
within seven days after the date payable, the Company shall pay interest thereon
at the Default Rate, accruing daily from the date such Liquidated Damages were
due until such amounts, including all such interest thereon, are paid in full.
Notwithstanding anything in the Transaction Documents to the contrary, in the
event that the Liquidated Damages payable under the Transaction Documents
(including the registration rights provisions in connection therewith) are
deemed by the Commission to be derivative financial instruments under the
Financial Accounting Standards Board’s Emerging Issues Task Force Issue No.
00-19, then the aggregate amount of such Liquidated Damages payable under the
Transaction Documents to any Purchaser shall not exceed 24% of the aggregate
Subscription Amount paid by such Purchaser. With respect to each default under
the Transaction Documents for which payment of Liquidated Damages is provided
under the Transaction Documents, the Company and each Purchaser acknowledge and
agree that (A) the amount of actual damages in such circumstances is or will be
difficult to ascertain, (B) the Liquidated Damages constitute only partial
liquidated damages and are only in partial compensation to such Purchaser or
holder of Registrable Securities, (C) the Liquidated Damages specified in the
Transaction Documents constitute reasonable partial compensation for damages
based on a reasonable estimate of harm likely to be suffered by such Purchaser
as a result of such default, and (D) the Liquidated Damages do not and will not
constitute a penalty. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents shall constitute
a continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled,
converted, transferred or for any other reason is no longer outstanding.

7.18 Severability. If any term, provision, covenant or restriction contained in
any Transaction Document is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable under applicable law, then (a) the
remainder of the terms, provisions, covenants and restrictions set forth therein
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated, (b) the Parties thereto shall use their commercially reasonable
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction, and (c) the validity, legality and enforceability of
all the terms, provisions, covenants and restrictions contained in the
Transaction Documents in any other jurisdiction shall not be affected. The
Parties represent that they would have executed the Transaction Documents with

 

 

 

© 2008-2011 RPITL, LLC

  Page | 31



--------------------------------------------------------------------------------

such remaining terms, provisions, covenants and restrictions without including
any such term, provision, covenant or restriction which was held invalid,
illegal, void or unenforceable.

7.19 Construction.

 

(a)

Headings. The headings, titles and subtitles contained in the Transaction
Documents are for convenience of reference only, do not constitute a part of the
Transaction Documents, and shall not limit or affect, or be considered in
construing or interpreting, any of the provisions of the Transaction Documents.

 

(b)

Drafting. Each Party represents that it (and/or its counsel) has reviewed and
revised, or had an opportunity to revise, the Transaction Documents, and
therefore each Party agrees that (i) the language used in the Transaction
Documents shall be deemed to be the language chosen by the Parties to express
their mutual intent, and (ii) no rule of strict construction, nor any other rule
to the effect that any ambiguities are to be resolved against the drafting
party, shall be applied against any Party in the interpretation of the
Transaction Documents or any amendments thereto.

 

(c)

Interpretative Matters. Unless the Transaction Documents expressly provide
otherwise or the context otherwise requires:

 

  (i)

all references to “Sections”, “Schedules” or “Exhibits” in the Transaction
Documents are to the sections, schedules or exhibits contained in or attached to
the Transaction Document in which such term is used;

 

  (ii)

the terms “federal”, “state” and “local” shall refer, respectively, to the
jurisdiction of the United States of America federally, the applicable state(s)
located within the United States of America, and the applicable local city(ies),
county(ies) or other municipality(ies) within any such state or within the
United States of America, and the term “foreign” shall refer to jurisdiction(s)
located outside the United States of America;

 

  (iii)

the term “knowledge” shall have the meaning set forth in PST Document DEF;

 

  (iv)

each accounting term used in any Transaction Document but not otherwise defined
in such Transaction Document (including incorporation by reference) shall have
the meaning assigned to it in accordance with GAAP (or IFRS if the Company is a
foreign issuer);

  (v)

“$”, “dollars” or “USD” refers to United States currency in dollars, and “¢” or
“cents” refers to United States currency in cents;

 

  (vi)

words in the singular or plural include the singular and plural, and pronouns
stated in either the masculine, feminine or neuter gender shall include the
masculine, feminine and neuter genders;

 

  (vii)

the use of the word “including” in the Transaction Documents shall be by way of
example rather than limitation; and

 

  (viii)

the fact that a modifier, such as “any” or “all”, or an article, such as “the”
or “an”, appears in one statement in any of the Transaction Documents but is
absent from another statement shall not affect the interpretation of either
statement.

 

(d)

Disclosure Schedule. The Disclosure Schedule shall include schedules organized
by reference to and corresponding with (by section number) the individual
sections of the Securities Purchase Agreement or PST Document GTC which are
being qualified or for which information is being disclosed, provided however,
that to the extent any information set forth in any schedule is reasonably
apparent on its face to be applicable to the disclosure requirements of one or
more other schedules, such information shall be deemed to be set forth on such
other schedule(s). Unless otherwise indicated, any headings or descriptions of
representations or warranties contained in the Disclosure Schedule are for
convenience of reference only and shall not alter in any way any provision of
the Securities Purchase Agreement or the interpretation thereof. Each initially
capitalized term used in the Disclosure Schedule and not otherwise defined
therein shall have the meaning ascribed thereto in this PST Document GTC or PST
Document DEF, unless the context indicates otherwise. The Disclosure Schedule
and the information and disclosures contained therein (A) are intended only to
qualify, limit and/or furnish disclosure with respect to the representations and
warranties of the Company contained in the Securities Purchase Agreement, and
(B) shall not be deemed to expand or diminish in any way the scope or effect of
any of such representations or warranties (other than as an exception to a
representation or warranty of the Company contained therein) nor create any
covenant on the part of the Company or any Purchaser. Inclusion of or reference
to any item or matter of information in the Disclosure Schedule shall not:

 

  (i)

be construed as a representation, admission, acknowledgement, indication or
determination by the Company that such item or matter is (1) material, (2) did
not arise in the ordinary course of business, or (3) required to be referred to
or disclosed in the Disclosure Schedule (except in each

 

 

 

© 2008-2011 RPITL, LLC

  Page | 32



--------------------------------------------------------------------------------

 

case to the extent otherwise expressly stated in the Disclosure Schedule);

 

  (ii)

be construed as an admission or indication to any third party that any agreement
or document so referenced or disclosed is enforceable or currently in effect or
that there are any obligations remaining to be performed or any rights that may
be exercised under such agreement or document as to any third party;

 

  (iii)

be construed as an admission or indication to any third party that there are any
liabilities or obligations to any third party;

 

  (iv)

be construed as an admission or indication to any third party that any possible
breach or violation of any agreement, law or regulation so referenced or
disclosed has actually occurred (except to the extent otherwise expressly stated
in the Disclosure Schedule); or

 

  (v)

establish or imply a standard of materiality, a standard for what is or is not
in the ordinary course of business, or any other standard set forth in the
Securities Purchase Agreement.

* * * * * * *


 

 

 

© 2008-2011 RPITL, LLC

  Page | 33